[Cite as State v. Gerald, 2014-Ohio-3629.]


                           IN THE COURT OF APPEALS OF OHIO
                              FOURTH APPELLATE DISTRICT
                                    SCIOTO COUNTY

STATE OF OHIO,                  :
                                :
     Plaintiff-Appellee,        :   Case No. 12CA3519
                                :
     vs.                        :
                                :   DECISION AND JUDGMENT
                                :   ENTRY
DAVID K. GERALD,                :
                                :
     Defendant-Appellant.       :   Released: 08/21/14
_____________________________________________________________
                          APPEARANCES:

Matthew F. Loesch, Portsmouth, Ohio, for Appellant.

Mark E. Kuhn, Scioto County Prosecuting Attorney, and Julie Hutchinson,
Assistant Prosecuting Attorney, Portsmouth, Ohio, for Appellee.
_____________________________________________________________

McFarland, J.

        {¶1} This is an appeal from a Scioto County Common Pleas Court

judgment of conviction and sentence. A jury found David Gerald, defendant

below and Appellant herein, guilty of: (1) two counts of aggravated murder;

(2) murder; (3) aggravated arson; (4) arson; (5) three counts of tampering

with evidence; (6) kidnapping; and (7) conspiracy to commit aggravated

murder/murder. On appeal, Appellant raises eight assignments of error, as

follows:
Scioto App. No. 12CA3519                                  2


                      ASSIGNMENTS OF ERROR

   “I.    THE TRIAL COURT ERRED WHEN IT OVERRULED
          APPELLANT’S MOTION TO DISMISS AND/OR TO
          PREVENT THE STATE OF OHIO FROM INTRODUCING
          EVIDENCE REGARDING THE ALLEGED MURDER
          WEAPONS.

   II.    APPELLANT’S CONVICTIONS FOR (A) AGGRAVATED
          MURDER, (B) FELONY MURDER, (C) MURDER, (D)
          KIDNAPPING, (E) AGGRAVATED ARSON, (F) ARSON, AND
          (G) TAMPERING WITH EVIDENCE WERE AGAINST THE
          MANIFEST WEIGHT AND SUFFICIENCY OF THE
          EVIDENCE.

   III.   THE TRIAL COURT’S COMMENTS REGARDING THE
          CITIZENSHIP STATUS OF THE DECEDENT, FELIPE LOPEZ,
          WERE INDICATIVE OF JUDICIAL BIAS AND PREJUDICIAL
          TO THE APPELLANT.

   IV.    THE TRIAL COURT ABUSED ITS DISCRETION IN
          ADMITTING IMPROPER HEARSAY EVIDENCE FROM THE
          STATEMENTS OF CO-DEFENDANTS RAYMOND LINKOUS
          AND THOMAS STEINHAUER.

   V.     APPELLANT’S COUNSEL WAS INEFFECTIVE FOR FAILING
          TO FILE A MOTION TO SUPPRESS, FAILING TO REQUEST
          INDEPENDENT TESTING OF ALLEGED DNA EVIDENCE,
          FAILING TO REQUEST A CURATIVE INSTRUCTION ON
          HEARSAY, FAILING TO OBJECT TO IMPROPER OPINION
          TESTIMONY, FAILING TO OBJECT TO THE TRIAL
          COURT’S IMPROPER INSTRUCTION ON THE DECEDENT’S
          IMMIGRATION STATUS, FAILING TO OBJECT TO THE
          STATE OF OHIO PRESENTING AN ALTOGETHER
          DIFFERENT THEORY OF EVENTS THAN WHAT WAS
          DISCLOSED IN THEIR BILL OF PARTICULARS, AND
          FAILED TO CALL ANY WITNESSES ON BEHALF OF THE
          APPELLANT.
Scioto App. No. 12CA3519                                                    3


   VI.   THE TRIAL COURT ERRED WHEN IT GRANTED THE
         STATE OF OHIO’S MOTION IN LIMINE WHICH
         PREVENTED THE APPELLANT FROM APPROPRIATELY
         CROSS EXAMINING WITNESS STEVEN DRUMMOND.

   VII. APPELLANT WAS DENIED DUE PROCESS OF LAW AND
        THE RIGHT TO A FAIR TRIAL WHEN THE STATE OF OHIO
        SET FORWARD A THEORY OF PROSECUTION AT TRIAL
        THAT WAS INCONSISTENT WITH THE BILL OF
        PARTICULARS PREVIOUSLY FILED.

   VIII. CUMULATIVE ERRORS COMMITTED DURING
         APPELLANT’S TRIAL DEPRIVED HIM OF A FAIR TRIAL
         AND REQUIRE A REVERSAL OF HIS CONVICTIONS.”

                                  FACTS

      {¶2} The record before us reveals that on March 7, 2012, Appellant,

David Gerald, along with Thomas Steinhauer and Raymond “Jimmy”

Linkous met Felipe Lopez at Lopez's house. Lopez informed his wife, Kelly

Lopez, that he was going with Appellant, Steinhauer and Linkous to a

friend's house in Otway. Instead of Otway, however, Lopez was found dead

inside a pickup truck on Junior Furnace Powellsville Road, on the other side

of the county, the same pickup truck he left his house in with Appellant,

Steinhauer and Linkous. The record further indicates that it was determined

Lopez was stabbed with a knife, struck in the head with a hatchet, and

burned alive inside the pickup truck.

      {¶3} After speaking with witnesses to the fire, it was quickly

determined that Raymond Linkous was involved in Lopez’ murder. After
Scioto App. No. 12CA3519                                                       4


speaking with Linkous and others, the investigation led law enforcement to

suspect that Steinhauer and Appellant were also involved. When law

enforcement questioned Appellant, he initially denied any involvement;

however, by the end of his interrogation, he had admitted he was with

Lopez, Linkous and Steinhauer during the events which resulted in Lopez’

death, that he saw Steinhauer stab Lopez multiple times, and that Linkous

had set fire to the pickup truck with Lopez inside. Appellant, however,

denied contributing to Lopez’ murder first-hand, and specifically denied

striking Lopez in the head with a hatchet. The knife, hatchet, as well as two

cell phones belonging to the victim were eventually recovered and sent to

the Bureau of Criminal Investigation (BCI) for testing.

      {¶4} On March 26, 2012, the Scioto County Grand Jury returned an

indictment that charged Appellant with (1) aggravated murder in violation of

R.C. 2903.01(A); (2) aggravated murder in violation of R.C. 2903.01(B); (3)

murder in violation of R.C. 2903.02(B); (4) aggravated arson in violation of

R.C. 2909.02(A)(1); (5) arson in violation of R.C. 2909.03(A)(1); (6) three

counts of tampering with evidence in violation of R.C. 2921.12(A)(1); (7)

kidnapping in violation of R.C. 2905.01(A)(2); and (8) conspiracy to commit

aggravated murder/murder in violation of R.C. 2923.01/2903.01 (A)(1)/

(A)(2)/ 2903.02(B). Appellant denied the charges and on April 4, 2012,
Scioto App. No. 12CA3519                                                        5


filed a motion for a bill of particulars, and a motion to preserve evidence.

The trial court granted the motion to preserve evidence and a bill of

particulars was filed on May 1, 2012.

      {¶5} Beginning on October 9, 2012, and continuing through October

11, 2012, the trial court held a jury trial. A few weeks prior to the beginning

of trial, and after Appellant’s co-defendant Raymond Linkous’ trial had

begun, the State informed the court that the hatchet and knife had been lost

after the Bureau of Criminal Identification and Investigation (BCI & I)

analyzed the items. Nevertheless, the State indicated that it intended to

present testimony from the analyst who tested the hatchet and knife. As a

result of the evidence being lost, on October 2, 2012, Appellant filed a

motion to dismiss, or in the alternative, requested an order prohibiting the

use of any and all testimony regarding the hatchet and knife. The trial court

denied Appellant’s motion and the matter proceeded to trial.

      {¶6} At trial, the State presented the following evidence. On March 7,

2012, Lopez told his wife that he was going with Appellant, Steinhauer, and

Linkous to Otway to meet a friend. The four left in a red Chevy S-10 pickup

truck. Later that evening, witnesses observed a red or maroon Chevy S-10

pickup truck with one person inside and a white car, or silver PT Cruiser,

with two people inside, parked along Junior Furnace Powellsville Road.
Scioto App. No. 12CA3519                                                                              6


Shortly after 8:00 p.m., Jeff Huffman witnessed a vehicle being set on fire.

He testified that he saw something light, then heard an explosion. As he

approached, he testified that a PT Cruiser with one tail light out took off. He

testified he tried to approach the truck but that he could not get close as

“stuff started popping.” Huffman returned to his house and called 911. The

Green Township Fire Department responded to the call. Fire Chief, George

Moore, testified that the fire originated inside the cab, was very intense and

created a hazard to those around it. Then, when emergency personnel

arrived, they discovered a body inside the truck's passenger compartment,

was later determined to be Lopez. Law enforcement officials learned that the

pickup truck contained Lopez's body, and quickly suspected Raymond

Linkous’ involvement due to prior experience with him driving the S-10

pickup truck1 that was burned, as well as the silver PT Cruiser.

        {¶7} When investigators arrived at Linkous’ residence, they found a

silver PT cruiser and verified that it did, indeed, have one tail light out.

They also observed a burn pile on the property. They found Linkous exiting

a trailer located in the rear of the property, in which Appellant resided.

Linkous appeared to have just showered, shaved his head, and also had nicks

that were bleeding, as well as singed eyebrows and burn marks on his face
1
  It was determined that the S-10 pickup truck was owned by Debra Conn. When investigators found Conn
that evening, she initially reported the vehicle had been stolen, but then reported that Steinhauer had
borrowed it and failed to return it.
Scioto App. No. 12CA3519                                                      7


and arms. Linkous was then taken into custody and transported to the

Sheriff’s Department for questioning. As a result of information gained

from Linkous, investigators located Steinhauer, who handed investigators a

bag of clothes and a knife upon their arrival. Steinhauer then led

investigators to an area in Kentucky where Lopez’s cell phones and a

hatchet were recovered.

      {¶8} When investigators spoke with Appellant, he blamed Steinhauer

and Linkous for Lopez's murder. Appellant initially denied any knowledge

of how the murder occurred, but then admitted to being present and

witnessing Steinhauer stab Lopez and Linkous set fire to the truck. He

further admitted to being in the truck with the group while they drove from

Lopez’s residence, through Kentucky, back into Ohio, stopped at a gas

station and then went to Junior Furnace Powellsville Road. Appellant

denied participation in the murder, but admitted that the group had planned

to meet at Lopez’s house because Steinhauer owed him money for drugs.

Appellant specifically denied any knowledge of a hatchet and denied hitting

Lopez with a hatchet.

      {¶9} The State presented expert testimony at trial related to the DNA

analysis that was performed on the evidence and the victim’s cause of death.

Dr. Bryan Casto, the deputy coroner and forensic pathologist who performed
Scioto App. No. 12CA3519                                                        8


the autopsy on Lopez testified that he identified multiple stab wounds, as if

from a knife, and multiple chop wounds accompanied by crushing of the

skull, as if from a hatchet. He further testified that Lopez suffered inhalation

thermal injuries. Casto opined that the cause of death was multiple stab and

chop wounds of the head and torso, contributed to by inhalation thermal

injuries, which indicated Lopez was alive during the fire.

      {¶10} Additionally, Raymond Peoples, a BCI & I forensic scientist

testified regarding his performance of DNA analysis on both the knife and

the hatchet. He testified that the DNA profile from the swab of the knife

blade was a mixture, with a major profile consistent with that of the victim.

He further testified that the DNA profile from the handle of the knife was a

mixture of two individuals, the victim and Steinhauer. With regard to the

hatchet, Peoples testified that the DNA profile from the swab of the blade

was consistent with the victim, and that the handle included a mixture

consistent with the victim, Appellant and Linkous. Thus, Appellant’s DNA

was present on the handle of the hatchet, despite Appellant having denied

knowledge of a hatchet.

      {¶11} Finally, the State presented the testimony of Steven

Drummond, an individual who was in jail at the same time as Appellant.

Drummond testified that he was bunkmates with Appellant at one point and
Scioto App. No. 12CA3519                                                        9


that during the time they were in jail together, Appellant stated, with respect

to his pending charges, that “[h]e hit him in the back of the head with a

hatchet.” He also testified that at one point, Appellant referred to the action,

stating that his head split open like a watermelon. Drummond further

testified that Appellant told him that he and the others went to Lopez’s house

in a borrowed vehicle with a hatchet and a knife in an effort to scare him so

he would not try to collect the money they owed him for drugs. Drummond

testified that Appellant told him that they disarmed Lopez and hit him in the

back of the head.

      {¶12} On October 11, 2012, the jury found Appellant guilty of all

charges. On October 18, 2012, the trial court sentenced Appellant to: (1) life

without parole for the R.C. 2903.01(A) aggravated murder offense; (2) ten

years for committing aggravated arson; (3) eighteen months for committing

arson; (4) three years for each count of tampering with evidence in violation

of R.C. 2921.12(A)(1); and (5) ten years for kidnapping. The court merged:

(1) the R.C. 2903.01(B) aggravated murder, the R.C. 2903.02(B) murder,

and the conspiracy to commit aggravated murder/murder offenses with the

R.C. 2903.01(A) aggravated murder offense; and (2) the tampering with

evidence offense involving the motor vehicle with the arson offense. The
Scioto App. No. 12CA3519                                                      10


court ordered the sentences to be served consecutively for a total sentence of

life without parole plus twenty-nine years. This appeal followed.

                       ASSIGNMENT OF ERROR I

      {¶13} In his first assignment of error, Appellant contends that the trial

court erred when it overruled his motion to dismiss and/or prevent the State

from introducing evidence regarding the alleged murder weapons.

Appellant argues that the State, in losing the knife and hatchet, failed to

preserve evidence in accordance with the trial court’s order filed on April 5,

2012, and, as a result, he was deprived of due process. He further argues

that he was prevented from seeking independent DNA testing of the alleged

murder weapons, a hatchet and a knife, because the State consumed the

entire DNA sample prior to losing the weapons. The State responds by

contending that Appellant has not demonstrated bad faith on the part of the

State with respect to the loss of the evidence, and, as such, has not suffered a

deprivation of due process.

      {¶14} Appellant cites R.C. 2933.82 "Securing biological evidence" in

support of his contention that the State had an obligation to preserve the

DNA evidence on the murder weapons that were in the State's possession.

There is no argument on appeal that the State had such an obligation.

Further, Appellant points out that he filed a motion to preserve evidence on
Scioto App. No. 12CA3519                                                        11


April 4, 2012, which motion was granted by the trial court on April 5, 2012.

Again, the fact that the State was under a statutory obligation, as well as a

court ordered duty to preserve the biological evidence at issue herein is not

in dispute. The record reveals, however, that a knife and a hatchet, both

alleged murder weapons, were lost after DNA testing was performed by

BCI. Thus, based upon the following, the question at issue herein is whether

Appellant has demonstrated bad faith on the part of the State in failing to

preserve this evidence, which must be demonstrated in order to prove a

deprivation of due process.

      {¶15} In State v. Lupardus, 4th Dist. Washington No. 08CA31, 2008-

Ohio-5960, ¶ 8, we stated as follows with respect to the standard of review

to be applied when reviewing a trial court's denial of a motion to dismiss on

the ground that the State failed to preserve evidence:

      “ ‘We review de novo a trial court's decision involving a motion

      to dismiss on the ground that the state failed to preserve

      exculpatory evidence.’ (Cites omitted.) State v. Sneed,

      Lawrence App. No. 06CA18, 2007-Ohio-853, ¶ 19.” But see,

      State v. Fox, 4th Dist. Ross No. 11CA3302, 2012-Ohio-4805,

      985 N.E.2d 532, ¶ 22 (declining to follow the reasoning in

      Lupardus employing a de novo review and instead employing a
Scioto App. No. 12CA3519                                                                                   12


         "hybrid standard of review that appellate courts apply to

         suppression motions and motions to dismiss on the basis of a

         violation of a defendant's speedy trial right[.]”)2

Despite the apparent departure from this standard in State v. Fox, we

continue to apply a de novo standard of review to a trial court's denial of a

motion to dismiss on the ground that the State failed to preserve evidence.

         {¶16} The Due Process Clause of the Fourteenth Amendment to the

United States Constitution provides that no State shall “deprive any person

of life, liberty, or property, without due process of law[.]” To determine if a

defendant's alleged due process rights are violated, courts characterize lost

or destroyed evidence as (1) “materially exculpatory” or (2) “potentially

useful.” See, State v. Geeslin, 116 Ohio St.3d 252, 2007-Ohio-5239, 878

N.E.2d 1. “The Due Process Clause protects a defendant from being

convicted of a crime where the state has failed to preserve materially

exculpatory evidence or has destroyed, in bad faith, potentially useful

evidence.” (Cite omitted.) Sneed at ¶20.


2
  State v. Fox involved the review of a trial court's decision regarding a motion to dismiss on the basis that
the state failed to disclose materially exculpatory evidence. Fox at ¶22. The Fox court cited Lupardus in
support of its departure from applying a de novo standard of review, characterizing the issue in Lupardus as
one in which the state failed to produce exculpatory evidence. Id. However, Lupardus actually involved a
situation where a dashboard tape from a dashboard cam was accidentally erased while trying to make a
copy of it. Lupardus at ¶3. Thus, the issue in Lupardus was more appropriately characterized as a failure
to preserve evidence, rather than a failure to produce evidence, which we believe is the appropriate
characterization of the situation sub judice. As such, we apply a de novo standard of review in accordance
with our prior reasoning in Lupardus.
Scioto App. No. 12CA3519                                                       13


      {¶17} Here, Appellant has conceded that the evidence at issue is not

materially exculpatory. In his motion to dismiss that was filed on October 2,

2012, Appellant stated that the question of whether the lost evidence was

materially exculpatory was not at issue. Appellant instead argued that the

evidence at issue was potentially useful and that the State had acted in bad

faith by losing it in violation of a court order requiring it preserve the

evidence. However, “[u]nless a defendant can show that the state acted in

bad faith, the state's failure to preserve potentially useful evidence does not

violate a defendant's due process rights.” Geeslin, supra, syllabus, following

Arizona v. Youngblood, 488 U.S. 51, 109 S.Ct. 333, 102 L.Ed.2d 281

(1988).

      {¶18} Appellant has equated the State's loss of the knife and hatchet to

bad faith, essentially arguing it amounted to bad faith, per se, to lose the

evidence when there was an order to preserve evidence. We reject this

argument and instead find that the State's actions in losing the evidence did

not rise to the level of bad faith, which has been defined as follows:

      “ ‘The term “bad faith” generally implies something more than

      bad judgment or negligence. “It imports a dishonest purpose,

      moral obliquity, conscious wrongdoing, breach of a known duty

      through some ulterior motive or [ill] will partaking of the nature
Scioto App. No. 12CA3519                                                       14


      of fraud. It also embraces the actual intent to mislead or deceive

      another.” State v. Buhrman (Sept. 12, 1997), Greene App. No.

      96 CA 145, unreported (citations omitted).' [State v. Christian

      2nd Dist. Montgomery No. 17824, 1999 WL 1206651 (Dec. 17,

      1999.]” State v. Barron, 2nd Dist. Greene No. 10CA28, 2011-

      Ohio-2425, ¶ 17.

Aside from its contention that the mere act of losing the evidence constitutes

bad faith, Appellant has failed to demonstrate bad faith on the part of the

State. In fact, the record reveals that this loss of evidence was simply

accidental, and there is nothing in the record to suggest otherwise. For

instance, Paul Blaine, the officer in charge of the Sheriff’s evidence room,

testified that in twelve years he had never lost a piece of evidence.

      {¶19} Appellant further argues that he was deprived of due process

because he was unable to obtain independent testing of the DNA evidence

on the alleged murder weapons due to the State's consumption of the DNA

sample during its testing, which was conducted prior to the loss of the

weapons. However, as pointed out by the State:

      "The consumptive testing of evidence violates a defendant's due

      process rights only when the evidence possesses an exculpatory

      value that was apparent before the evidence was destroyed."
Scioto App. No. 12CA3519                                                        15


      State v. Rios, 2nd Dist. Clark No. 10CA0099, 2012-Ohio-3289,

      *3; citing California v. Trombetta, 467 U.S. 479, 488-489, 104

      S.Ct. 2528, 81 L.Ed.2d 413 (1984).

Further, as reasoned by the Eighth District Court of Appeals in State v.

Abercrombie, 8th Dist. Cuyahoga No. 88625, 2007-Ohio-5071, ¶ 23:

      "Unless a criminal defendant can show bad faith, the State's

      failure to preserve potentially useful evidence-of which no more

      can be said than that it could have been subjected to tests, the

      results of which might have exonerated the defendant-does not

      constitute a violation of the due process clause of the United

      States Constitution's Fourteenth Amendment. Arizona v.

      Youngblood (1988), 488 U.S. 51."

      {¶20} Here, we have already determined that Appellant has not

demonstrated bad faith on the part of the State and that the State's accidental

loss of the evidence, despite the existence of a court order requiring it to

preserve the evidence at issue, does not rise to the level of bad faith. With

respect to the consumptive testing of the DNA evidence that was collected

prior to the loss of the knife and hatchet, the State's forensic scientist,

Raymond Peoples, testified that the DNA evidence collected from the knife
Scioto App. No. 12CA3519                                                      16


handle and hatchet handle was consumed during testing. Mr. Peoples

testified at trial as follows:

       “Q.    * * * And then there are some listed at the end of your

              report under remarks, that say they were consumed

              during analysis. What does that mean?

       A.     There are some samples -- usually when there is a body

              fluid, and a good amount of it, such as blood, a lot of

              times we don't need to consume the sample to do our

              testing, but there are times where in the process of testing

              we need to consume, whether it cutting -- using the

              whole outer layer or the swab. So we list it in our report

              as consumed during analysis.

       Q.     Okay. So if that's consumed we would not get an

              envelope back, is that correct?

       A.     No, you would not.”

The trial transcript further reflects that the samples taken from the knife and

hatchet handles were consumed during analysis. However, there is nothing

in the record to indicate any bad faith on the part of the State with respect to

the consumptive testing, but rather that consumption of the sample is

sometimes required during testing.
Scioto App. No. 12CA3519                                                      17


      {¶21} Finally, Appellant cannot demonstrate that the evidence at issue

possessed any exculpatory value prior to its loss. As discussed above,

Appellant has not argued that the evidence was materially exculpatory, but

rather, that it was potentially useful. Additionally, if anything, the evidence

was inculpatory, as the testing performed by the State indicated the presence

of Appellant's DNA on the hatchet, when Appellant claimed that he did not

touch the hatchet.

      {¶22} Based upon the foregoing, we find no merit to Appellant's first

assignment of error and it is, therefore, overruled.

                       ASSIGNMENT OF ERROR II

      {¶23} In his second assignment of error, Appellant contends that all of

his convictions, with the exception of his conviction for conspiracy to

commit aggravated murder/murder, were against the manifest weight and

sufficiency of the evidence. Thus, we begin our analysis by considering the

proper standards of review when faced with sufficiency and manifest weight

challenges.

      {¶24} “ ‘When an appellate court concludes that the weight of the

evidence supports a defendant's conviction, this conclusion necessarily

includes a finding that sufficient evidence supports the conviction.’ ” State v.

Leslie, 4th Dist. Nos. 10CA17, 10CA18, 2011-Ohio-2727, ¶ 15; quoting
Scioto App. No. 12CA3519                                                                                     18


State v. Puckett, 191 Ohio App.3d 747, 2010-Ohio-6597, 947 N.E.2d 730, ¶

34 (4th Dist.). Thus, a conclusion that a conviction is supported by the

weight of the evidence will also determine the issue of sufficiency.3 Leslie

at ¶ 15. Accordingly, we address whether Appellant's convictions are against

the manifest weight of the evidence.

         {¶25} When considering whether a criminal conviction is against the

manifest weight of the evidence, an appellate court must review the entire

record, weigh the evidence and all reasonable inferences, and consider the

credibility of witnesses to determine “whether in resolving conflicts in the

evidence, the jury clearly lost its way and created such a manifest

miscarriage of justice that the conviction must be reversed and a new trial

ordered.” State v. Drummond, 111 Ohio St.3d 14, 2006-Ohio-5084, 854

N.E.2d 1038, ¶ 193.

         {¶26} The reviewing court must bear in mind; however, that

credibility generally is an issue for the trier of fact to resolve. See State v.

Issa, 93 Ohio St.3d 49, 67, 752 N.E.2d 904 (2001). “ ‘If the prosecution

presented substantial evidence upon which the trier of fact reasonably could

conclude, beyond a reasonable doubt, that the essential elements of the

offense had been established, the judgment of conviction is not against the
3
  As we noted in Leslie, the inverse proposition is not always true. For example, a conviction may pass a
sufficiency analysis yet still fail to satisfy a manifest weight of the evidence challenge. State v. Thompkins,
78 Ohio St.3d 380, 387, 678 N.E.2d 541 (1997).
Scioto App. No. 12CA3519                                                      19


manifest weight of the evidence.’ ” State v. Tyler, 196 Ohio App.3d 443,

2011-Ohio-3937, 964 N.E.2d 12, ¶ 43 (4th Dist.); quoting Puckett at ¶ 32.

Thus, we will exercise our discretionary power to grant a new trial only in

the exceptional case where the evidence weighs heavily against the

conviction. Drummond at ¶ 193.

      {¶27} Here, Appellant was convicted of ten felony offenses and he

now raises sufficiency and manifest weight challenges to nine of the ten

convictions. Specifically, Appellant claims his convictions for two counts of

aggravated murder, murder, aggravated arson, arson, three counts of

tampering with evidence and kidnapping were based upon insufficient

evidence and were against the manifest weight of the evidence. He does not

challenge his conviction for conspiracy to commit murder.

     Counts One, Two, Three, Four and Five: Aggravated Murder,
       Aggravated Murder, Murder, Aggravated Arson, Arson

      {¶28} Appellant was charged and convicted of two counts of

aggravated murder, murder, aggravated arson and arson and although he was

indicted as a principal offender, the State pursued a complicity theory at

trial. R.C. 2903.01(A) and (B) set forth the essential elements of aggravated

murder as charged in counts one and two of Appellant's indictment:
Scioto App. No. 12CA3519                                                                                         20


         "(A) No person shall purposely, and with prior calculation and

         design, cause the death of another or the unlawful termination

         of another's pregnancy.

         (B) No person shall purposely cause the death of another or the

         unlawful termination of another's pregnancy while committing

         or attempting to commit, or while fleeing immediately after

         committing or attempting to commit, kidnapping, rape,

         aggravated arson, arson, aggravated robbery, robbery,

         aggravated burglary, burglary, trespass in a habitation when a

         person is present or likely to be present, terrorism, or escape."4

         (Emphasis added).

Here, the indictment with respect to count two, aggravated murder in

violation of R.C. 2903.01(B), specified predicate offenses of

aggravated arson and arson.

         {¶29} Appellant was also charged and convicted of one count of

murder. R.C. 2903.02 (B) sets forth the essential elements of murder as

charged in count three of Appellant's indictment:




4
  R.C. 2901.22(A) provides as follows: “A person acts purposefully when it is his specific intention to
cause a certain result, or, when the gist of the offense is a prohibition against conduct of a certain nature,
regardless of what the offender intends to accomplish thereby, it is his specific intention to engage in
conduct of that nature”.
Scioto App. No. 12CA3519                                                   21


      "(B) No person shall cause the death of another as a proximate

      result of the offender's committing or attempting to commit an

      offense of violence that is a felony of the first or second degree

      and that is not a violation of section 2903.03 or 2903.04 of the

      Revised Code."

Here, the predicate offenses for the murder charge, as specified in the

indictment, were "Felonious Assault and/or Aggravated Arson or

Arson[.]"

      {¶30} Appellant was also charged and convicted of one count of

aggravated arson and one count of arson. R.C. 2909.02(A)(1) sets forth the

essential elements of aggravated arson, as charged in count four of

Appellant's indictment:

      "(A) No person, by means of fire or explosion, shall knowingly

      do any of the following:

      (1) Create a substantial risk of serious physical harm to any

      person other than the offender[.]"

R.C. 2909.03(A)(1) sets forth the essential elements of arson, as charged in

count five of Appellant's indictment:

      "(A) No person, by means of fire or explosion, shall knowingly

      do any of the following:
Scioto App. No. 12CA3519                                                      22


      (1) Cause, or create a substantial risk of, physical harm to any

      property of another without the other person's consent[.]"

      {¶31} The State's theory at trial was that Appellant and two others,

Raymond Linkous and Thomas Steinhauer, aided and abetted and conspired

with one another in murdering the victim, Felipe Lopez. Thus, although

Appellant was charged with the principal offenses of aggravated murder,

murder, aggravated arson and arson, the State's theory at trial was one of

complicity and the jury was instructed accordingly.

      {¶32} Under R.C. 2923.03(F), a defendant “may be convicted of [an]

offense upon proof that he was complicit in its commission, even though the

indictment ‘is stated * * * in terms of the principal offense’ and does not

mention complicity.” State v. Herring, 94 Ohio St.3d 246, 251, 762 N.E.2d

940 (2002). R.C. 2923.03 defines complicity and provides, in relevant part,

as follows:

      “(A) No person, acting with the kind of culpability required for

      the commission of an offense, shall do any of the following: * *

      *

      (2) Aid or abet another in committing the offense;
Scioto App. No. 12CA3519                                                                                23


        (3) Conspire with another to commit the offense in violation of

        section 2923.01 of the Revised Code.”5

In order to support a conviction for complicity by aiding and abetting

pursuant to R.C. 2923.03(A)(2), it has been held that the evidence must

show that the defendant supported, assisted, encouraged, cooperated with,

advised, or incited the principal in the commission of the crime, and that the

defendant shared the criminal intent of the principal. State v. Johnson, 93

Ohio St.3d 240, 245, 754 N.E.2d 796 (2001), syllabus. The defendant's

intent may be inferred from the circumstances surrounding the crime. Id.;

see also State v. Markins, 4th Dist. Scioto No. 10CA3387, 2013-Ohio-602,

¶32. Further, the defendant's “ ‘[p]articipation in criminal intent may be

inferred from presence, companionship and conduct before and after the

offense is committed.’ ” Johnson at 245; quoting State v. Pruett, 28 Ohio

App.2d 29, 34, 273 N.E.2d 884 (4th Dist.1971); see also Markins at ¶33.

        {¶33} As such, we must consider the circumstances surrounding the

victim’s death as well as Appellant's presence, companionship and conduct

before and after the victim’s death to determine whether Appellant

supported, assisted, encouraged, cooperated with, or advised the principals,

in this case Steinhauer and Linkous, in the aggravated murder and murder of

5
 R.C. 2923.01 governs conspiracy to commit aggravated murder/murder, of which Appellant was
convicted in count ten of his indictment. Appellant does not challenge his conspiracy conviction on appeal.
Scioto App. No. 12CA3519                                                        24


the victim, as well as the aggravated arson and arson that served as the

predicate offenses, if we are to conclude Appellant was complicit under

(A)(2) of the complicity statute. We further note, however, that section

(A)(3) of the complicity statute provides that complicity may be proven by

demonstrating that Appellant conspired with the others to commit the

offenses, in violation of section 2923.01 of the Revised Code.

      {¶34} R.C. 2923.01 governs conspiracy, and in this case, conspiracy

to commit aggravated murder and murder, per count ten of Appellant’s

indictment. Appellant was indicted and convicted of conspiracy to commit

aggravated murder and murder and he does not challenge that conviction on

appeal. Thus, he has conceded that he conspired to commit the crimes of

aggravated murder and murder, and implicit in that concession, aggravated

arson and arson, by virtue of the fact that those were the predicate offenses

for the aggravated murder and murder charges for which Appellant has

conceded he conspired to commit. Thus, by conceding his conspiracy

conviction, he has also conceded to the (A)(3) prong of the complicity

statute. Having conceded to being complicit in these crimes, Appellant

cannot now complain of being convicted as a principal offender of the

crimes of aggravated murder, murder, aggravated arson and arson.
Scioto App. No. 12CA3519                                                       25


      {¶35} However, assuming Appellant has not waived his right to

challenge these convictions based upon sufficiency and manifest weight

grounds, we nevertheless conclude there was ample evidence to support a

verdict that Appellant was complicit in the killing of Felipe Lopez and that

Appellant purposefully, and with prior calculation and design, caused the

death of Felipe Lopez, and also that Appellant was complicit in purposefully

causing Felipe Lopez’ death while committing or attempting to commit

aggravated arson and arson. By Appellant’s own admissions during his

interrogation and through the testimony of Steven Drummond, Appellant

was in the truck with Lopez, Steinhauer and Linkous, with weapons, for the

purpose of at least intimidating Lopez, and which ultimately resulted in

Lopez being stabbed, struck with a hatchet and burned alive. Additionally,

the State introduced evidence that the truck was destroyed, which was

owned by Debra Conn, and that in trying to put the fire out, several people

were put at risk, including Jeff Huffman and the fire department personnel

who responded to the blaze.

      {¶36} During his interrogation, Appellant admitted his presence 1)

during the stabbing; 2) during the trip to Kentucky to dispose of evidence; 3)

during the stop at the gas station; 4) and during the burning of the victim and

the truck. Further, although Appellant denied that he struck the victim with
Scioto App. No. 12CA3519                                                      26


a hatchet and denied knowledge of a hatchet, Drummond’s testimony

contradicted Appellant’s denial, and the evidence at trial indicated that

Appellant’s DNA was present on the handle of the hatchet, which confirmed

the State’s theory. Finally, after the commission of the crime, Linkous was

found exiting Gerald’s residence, where it was obvious Linkous had

showered and shaved his singed hair.

      {¶37} In light of the foregoing, we find there was substantial evidence

upon which the trier of fact reasonably could conclude, beyond a reasonable

doubt, that the essential elements of the offenses of aggravated murder,

murder, aggravated arson and arson had been established, and that Appellant

and the others were in complicity by virtue of their presence, cooperation,

companionship and conduct both before and after the victim’s death. As

such, the judgments of conviction on counts one, two, three, four and five

are not against the manifest weight of the evidence. Further, as set forth

above, this conclusion necessarily means sufficient evidence supports his

convictions.

                       Counts Six, Seven and Eight:

      {¶38} Appellant was charged and convicted of three counts of

tampering with evidence. R.C. 2929.12 (A)(1) sets forth the essential
Scioto App. No. 12CA3519                                                     27


elements of tampering with evidence as charged in counts six, seven and

eight of Appellant's indictment:

      "(A) No person, knowing that an official proceeding or

      investigation is in progress, or is about to be or likely to be

      instituted, shall do any of the following:

      (1)    Alter, destroy, conceal, or remove any record, document,

      or thing, with purpose to impair its value or availability as

      evidence in such proceeding or investigation."

      {¶39} Appellant was convicted of three counts of tampering with

evidence based upon the State’s allegations that he 1) destroyed clothing and

other personal items, with purpose to impair their availability as evidence; 2)

destroyed and concealed cell phones, a knife and a hatchet, with purpose to

impair their availability as evidence; and 3) destroyed a motor vehicle, with

purpose to impair its availability as evidence.

      {¶40} The State presented evidence at trial that Appellant conspired

with Linkous and Steinhauer in the commission of the aggravated murder of

Lopez. The record contains evidence that Appellant was present and

cooperated with those individuals in killing Lopez, driving to Kentucky,

where the murder weapons and the victim’s cell phones were destroyed and

concealed and ultimately recovered, and then driving back to Ohio, stopping
Scioto App. No. 12CA3519                                                          28


at a gas station and then meeting at a location on Junior-Furnace

Powellsville Road, where the truck containing Lopez’ severely injured body

was set on fire and destroyed. Appellant admitted to being present during

the trip to Kentucky where the items were disposed of, and based upon his

conduct and the facts in evidence we can infer his participation in the

destruction and concealment of that evidence. Further, despite Appellant’s

denial in the participation of setting the truck on fire, we can infer from his

conduct his support, assistance and cooperation in setting the fire.

      {¶41} Finally, although Appellant denied that he destroyed the

clothing he wore during the commission of the crimes, the presence of a

burn pile at the Gerald and Linkous’ residence and the fact that their clothing

was never recovered supports an inference that they burned their clothes.

This is bolstered by the fact that both Gerald and Linkous appeared to have

just showered when law enforcement encountered them and Linkous had

shaved his hair and had singe marks on his body. Further, Steinhauer, who

was found in a different location, one without a burn pile, had bagged his

blood-saturated clothes up and handed them to law enforcement when they

arrived. Appellant’s clothes were never recovered and we conclude that

evidence supports an inference that they were burned in the burn pile.
Scioto App. No. 12CA3519                                                           29


      {¶42} At the time Appellant would have tampered with evidence, an

official proceeding or investigation was not yet in progress; however, “

‘[w]hen an offender commits an unmistakable crime, the offender has

constructive knowledge of an impending investigation of the crime

committed.’ ” State v. Nguyen, 4th Dist. Athens No. 12CA14, 2013-Ohio-

3170, ¶ 89; quoting State v. Schmitz, 10th Dist. No. 05AP-200, 2005-Ohio-

6617, ¶ 17. Further, with respect to the element of the offense requiring

purpose to impair the value or availability of the evidence in such a

proceeding or investigation, “the offender does not have to actually impair

the evidence's value or availability. It is sufficient that the offender alters,

destroys, conceals, or removes the item ‘with purpose’ to impair its value or

availability.” Id. at ¶ 91. Thus, it makes no difference that the cell phones

and murder weapons were ultimately recovered.

      {¶43} Here, the jury could logically conclude that the essential

elements of tampering with evidence were proven with respect to counts six,

seven and eight of Appellant’s indictment. As such, Appellant's convictions

are not against the manifest weight of the evidence. As set forth above, this

conclusion necessarily means sufficient evidence supports his convictions.

Accordingly, Appellant's sixth, seventh and eighth assignments of error are

without merit and are, therefore, overruled.
Scioto App. No. 12CA3519                                                        30


                           Count Nine: Kidnapping

      {¶44} Appellant was charged and convicted of one count of

kidnapping. R.C. 2905.01 (A)(2) sets forth the essential elements of

kidnapping as charged in count nine of Appellant's indictment:

      “(A) No person, by force, threat, or deception, or, in the case

      of a victim under the age of thirteen or mentally incompetent,

      by any means, shall remove another from the place where the

      other person is found or restrain the liberty of the other person,

      for any of the following purposes:

      ***

      (2)    To facilitate the commission of any felony or flight

      thereafter[.]”

      {¶45} Appellant contends that the evidence at trial indicates that he

left Lopez’s house in the bed of the truck and remained in the bed of the

truck throughout the ordeal. He further argues that Lopez entered the truck

voluntarily and that there was no evidence introduced that Lopez was forced

into the truck or that his liberty was restrained after he entered the truck.

The State contended at trial, and also on appeal, that Appellant and his co-

defendants attacked Lopez at some point after they all left in the truck and

then restrained Lopez’s movement thereafter by transporting him over forty
Scioto App. No. 12CA3519                                                    31


five miles to the location in which he was burned, unbeknownst to them,

alive.

         {¶46} In State v. Linkous, 4th Dist. No. 12CA3517, 2013-Ohio-5853, a

decision issued by this Court in connection with the appeal of one of

Appellant’s co-defendants, we reasoned as follows at ¶ 37 with respect to

the same argument related to the kidnapping conviction:

         “In State v. Johnson, 112 Ohio St.3d 210, 2006-Ohio-6405, 858

         N.E.2d 1144 (2006), the Ohio Supreme Court held that

         sufficient evidence supported a defendant's kidnapping

         conviction, even though the defendant mistakenly believed the

         victim was dead before he ‘gagged and hogtied the victim’ and

         concealed the victim's body in the basement. In Johnson, the

         defendant was charged with aggravated murder and kidnapping

         of a thirteen-year old child. On appeal, he asserted that

         sufficient evidence did not support his kidnapping conviction

         because the evidence showed the he ‘beat [the victim] to death’

         in the living room before he restrained the victim and moved

         his body to the basement. Id. at ¶ 11, 942 N.E.2d 1061. The

         defendant argued ‘that he could not have kidnapped [the

         victim], because [the victim] died before [the defendant]
Scioto App. No. 12CA3519                                                     32


      hogtied him.’ Id. at ¶ 40, 942 N.E.2d 1061. In rejecting the

      defendant's argument, the court explained: ‘ * * * [T]he

      evidence does not support [the defendant's] contention that [the

      victim] had died before being restrained. [The coroner] testified

      that [the victim] was still alive when [the defendant] tied his

      hands and feet, and this testimony supports the jury's finding

      that [the defendant] restrained [the victim] of his liberty.’ Id. at

      ¶ 41, 942 N.E.2d 1061.”

      {¶47} We determined that the facts in Linkous involved facts similar

to Johnson in that the evidence indicated that the victim was not dead when

the appellant and his accomplices restrained him. Id. at ¶ 38. Based upon

those facts, we determined in Linkous that “the evidence support[ed] the

jury's finding that appellant and his accomplices restrained the victim's

liberty.” Id. We find the reasoning employed in both Johnson and Linkous

to be applicable here where the State presented expert testimony that even

though Lopez had sustained severe stab and chop wounds, he was still alive

during the fire. Thus, we conclude the evidence supports the jury’s finding

that Appellant and his accomplices restrained the victim’s liberty. Again,

even if Appellant was not driving the truck and even if Appellant did not

light the match, we have sustained his convictions for aggravated murder,
Scioto App. No. 12CA3519                                                            33


murder and aggravated arson under a theory of complicity. As such, we also

conclude that his conviction for kidnapping is not against the manifest of the

evidence and is supported by sufficient evidence.

       {¶48} Having found no merit to these sufficiency and manifest weight

arguments, Appellant’s second assignment is overruled.

                       ASSIGNMENT OF ERROR III

       {¶49} In his third assignment of error, Appellant contends that the

trial court’s comments regarding the citizenship status of the victim, Felipe

Lopez, were indicative of judicial bias. Appellant contends that a statement

made, or rather, a curative instruction given, by the trial court to the jury was

prejudicial. The State responds by acknowledging the statement made by

the trial court, but contends that it did not rise to the level of judicial bias,

and did not prejudice Appellant, especially in light of a further curative

instruction given to the jury prior to deliberations.

       {¶50} A review of the record indicates that Appellant’s counsel

attempted to cross-examine Detective Conkel regarding the citizenship

status of the victim, Felipe Lopez. When counsel inquired as to the

expiration of the victim’s work visa, an objection was made and a bench

conference was held. After discussion with counsel, the trial court stated,

outside the presence of the jury, that “his citizenship status does not matter.
Scioto App. No. 12CA3519                                                      34


It is no relevance to this case.” The objection was then sustained and the

court stated as follows to the jury: “I’m going to instruct the jury at this time

that citizenship status has no bearing on this case. I don’t know whether

he’s a citizen or not, but everybody has a right to live. Okay.” Appellant

argues that this statement was not only prejudicial, but was an incorrect

statement of the law, as Ohio law recognizes the doctrine of self-defense and

defense of others. Appellant further argues that comments made by the trial

court at Appellant’s eventual sentencing hearing indicating that this was the

“most heinous crime” it had seen were prejudicial and indicative of bias.

      {¶51} As this Court recently observed:

             “ ‘Judicial bias has been described as “a hostile feeling or

      spirit of ill will or undue friendship or favoritism toward one of

      the litigants or his attorney, with the formation of a fixed

      anticipatory judgment on the part of the judge, as

      contradistinguished from an open state of mind which will be

      governed by the law and the facts.” State ex rel. Pratt v.

      Weygandt (1956), 164 Ohio St. 463, 58 O.O. 315, 132 N.E.2d

      191, paragraph four of the syllabus.

      In Liteky v. United States, 510 U.S. 540, 555, 114 S.Ct. 1147,

      127 L.Ed.2d 474 (1994), the Supreme Court held that “opinions
Scioto App. No. 12CA3519                                                    35


      formed by the judge on the basis of facts introduced or events

      occurring in the course of the current proceedings, or of prior

      proceedings, do not constitute a basis for a bias or partiality

      motion unless they display a deep-seated favoritism or

      antagonism that would make fair judgment impossible. Thus,

      judicial remarks during the course of a trial that are critical or

      disapproving of, or even hostile to, counsel, the parties, or their

      cases, ordinarily do not support a bias or partiality challenge.”

      On the other hand, “[t]hey may do so [support a bias challenge]

      if they reveal an opinion that derives from an extrajudicial

      source; and they will do so if they reveal such a high degree of

      favoritism or antagonism as to make fair judgment impossible.”

      (Emphasis sic.) Id.’ ” Culp v. Olukoga, 3 N.E.3d 724, 2013-

      Ohio-5211, ¶ 55; quoting State v. Dean, 127 Ohio St.3d 140,

      2010-Ohio-5070, 937 N.E.2d 97, ¶¶ 47-48.

Further, as we noted in Culp at ¶ 55:

      “ ‘A trial judge is presumed not to be biased or prejudiced, and

      the party alleging bias or prejudice must set forth evidence to

      overcome the presumption of integrity. Corradi v. Emmco

      Corp. (Feb. 15, 1996), Cuyahoga App. No. 67407, unreported,
Scioto App. No. 12CA3519                                                         36


      1996 WL 65822 [at 3] citing State v. Wagner (1992), 80 Ohio

      App.3d 88, 93, 608 N.E.2d 852; citing State v. Richard (Dec. 5,

      1991), 1991 WL 261331, Cuyahoga App. No. 61524. Bias

      against a party is difficult to question unless the judge

      specifically verbalizes personal bias or prejudice toward a

      party. In re Adoption of Reams (1989), 52 Ohio App.3d 52, 59,

      557 N.E.2d 159.’ Frank Novak & Sons, Inc. v. Brantley, Inc.,

      8th Dist. Cuyahoga No. 77823, 2001 WL 303716 (Mar. 29,

      2001)[.]”

      {¶52} Here, a review of the trial transcript does not indicate that the

trial judge displayed any “deep-seated favoritism or antagonism that would

make fair judgment impossible.” Although the trial court judge may have

gone, as Appellant argues, a step too far, in making the statement that

everyone deserves to live, we cannot find that this remark supports a bias or

partiality challenge. Further, we reject Appellant’s suggestion that such a

statement is contrary to a claim of self-defense or defense of others.

Additionally, as pointed out by the State, the trial court provided a limiting

instruction to the jury prior to deliberations as follows:

      “If, during the course of the trial, I said or did anything which

      you consider an indication of my view on the facts, you are
Scioto App. No. 12CA3519                                                       37


      instructed to disregard it. The Judge must be, and sincerely

      desires to be, impartial in presiding over this and every other

      trial before a jury and without a jury. The Court does not have

      the right and does not desire to invade the province of the jury

      by indicating in any way a preference between the State and the

      {¶53} Defendant and the Court has not done so at any time.”

Courts have long held that juries are presumed to follow limiting, or

curative, instructions. See e.g. State v. Martin, 4th Dist. Scioto No.

04CA2946, 2005-Ohio-4059, ¶ 17; State v. Wasmer, 4th Dist. Jackson No.

714, 1994 WL 90400 (Mar. 16, 1994).

      {¶54} Further, we find no merit to Appellant’s argument that the trial

court’s statements at sentencing were prejudicial. A review of the record

indicates that this statement made by the trial court was made after the jury

had already rendered its decision. Thus, it could not have influenced the

jury. R.C. 2929.11(A) requires that the trial court, in imposing sentence, be

guided by the overriding principles and purposes of felony sentencing,

which include the need to protect the public from future crime by the

offender, and also to punish the offender. Further, 2929.12 requires the trial

court to consider certain factors in imposing sentences for felony offenses.

These factors include the seriousness of the offender’s conduct, the danger
Scioto App. No. 12CA3519                                                                                   38


posed to the public, and the degree of harm caused. We find that the

statement by the trial court with respect to the seriousness of the offense was

consistent with the court’s duties under the felony sentencing statutes and in

no way reflects judicial bias.

         {¶55} Finally, R.C. 2701.03 provides the exclusive means by which a

litigant can assert that a common pleas judge is biased or prejudiced.6 Jones

v. Billingham, 105 Ohio App.3d 8, 11, 663 N.E.2d 657 (1995).

Consequently, a court of appeals lacks “authority to pass upon

disqualification or to void the judgment of the trial court upon that basis.”

Beer v. Griffith, 54 Ohio St.2d 440, 441-442 377 N.E.2d 775 (1978). As we

noted in In re Adoption of C.M.H, 4th Dist. Hocking No. 07CA23, 2008-

Ohio-1694 and Hirzel v.Ooten, 4th Dist. Meigs Nos. 06CA10, 07CA13,

2008-Ohio-7006, ¶ 63, “challenges of judicial prejudice and bias are not

properly brought before this Court. Rather, appellant must make such a

challenge under the provisions of R.C. 2701.03, which requires an affidavit

of prejudice to be filed with the Supreme Court of Ohio.’ ” Quoting Baker v.

Ohio Dept. of Rehab. and Corr., 144 Ohio App.3d 740, 754, 761 N.E.2d 667

(4th Dist.2001). Furthermore, ‘any allegations of judicial misconduct are not
6
  R.C. 2701.03(A) provides: “If a judge of the court of common pleas allegedly is interested in a
proceeding pending before the court, allegedly is related to or has a bias or prejudice for or against a party
to a proceeding pending before the court or a party's counsel, or allegedly otherwise is disqualified to
preside in a proceeding pending before the court, any party to the proceeding or the party's counsel may file
an affidavit of disqualification with the clerk of the supreme court in accordance with division (B) of this
section.”
Scioto App. No. 12CA3519                                                        39


cognizable on appeal, but [are] a matter properly within the jurisdiction of

the Disciplinary Counsel.’ ” Wilburn v. Wilburn, 169 Ohio App.3d 415, 421,

2006-Ohio-5820, 863 N.E.2d 204, ¶ 10 (9th Dist.); quoting Szerlip v.

Spencer, 5th Dist. No. 01CA30, 2002 WL 433442 (Mar. 14, 2002).

      {¶56} Based upon the foregoing, we find no merit to Appellant's third

assignment of error and it is, therefore, overruled.

                      ASSIGNMENT OF ERROR IV

      {¶57} In his fourth assignment of error, Appellant contends that the

trial court abused its discretion in admitting improper hearsay evidence in

the form of statements of co-defendants Raymond Linkous and Thomas

Steinhauer. More specifically, Appellant contends that the trial court erred

by allowing Detective Conkel to repeat incriminating statements made by

his co-defendants as part of her interrogation of him during the investigation

of Felipe Lopez’s death. Appellant further argues that the trial court failed

to give the jury an instruction that they could not consider Detective

Conkel’s statements for the truth of the matter asserted. A review of the

record indicates that Appellant’s counsel objected to the State’s attempt to

use this videotaped interview at trial on constitutional grounds, claiming that

statements contained in the video violated the confrontation clause.
Scioto App. No. 12CA3519                                                        40


      {¶58} In response, the State argues that the statements made by

Detective Conkel were not hearsay, as they were not offered to prove the

truth of the matter asserted. The State further argues that the record

indicates that some of the statements made by Conkel during the

interrogation were false, and were designed to elicit a response from

Appellant. The State also points out that the trial court did, in fact, provide a

lengthy instruction to the jury, which instructed them that the State was not

offering the officer’s statements to prove the truth of the matter asserted.

      {¶59} “[T]he admission or exclusion of evidence generally rests in the

trial court's sound discretion.” State v. Jeffers, 4th Dist. No. 08CA7, 2009-

Ohio-1672, ¶ 17; citing State v. Sage, 31 Ohio St.3d 173, 510 N.E.2d 343

(1987). “However, questions concerning evidentiary issues that also involve

constitutional protections, including confrontation clause issues, should be

reviewed de novo.” Jeffers at ¶ 17; citing State v. Hardison, 9th Dist.

Summit No. 23050, 2007-Ohio-366.

      {¶60} The Sixth Amendment to the United States Constitution

provides, “[i]n all criminal prosecutions, the accused shall enjoy the right * *

* to be confronted with the witnesses against him.” The Supreme Court of

the United States has “held that this bedrock procedural guarantee applies to

both federal and state prosecutions.” Crawford v. Washington, 541 U.S. 36,
Scioto App. No. 12CA3519                                                      41


42, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004); citing Pointer v. Texas, 380

U.S. 400, 406, 85 S.Ct. 1065, 13 L.Ed.2d 923 (1965). Likewise, Section 10,

Article I of the Ohio Constitution provides, “[i]n any trial, in any court, the

party accused shall be allowed * * * to meet the witnesses face to face.”

Before its admission, “[w]here testimonial evidence is at issue * * * the

Sixth Amendment demands what the common law required: unavailability

and a prior opportunity for cross examination.” Crawford, 541 U.S. at 68.

      {¶61} The threshold inquiry is whether the challenged out-of-court

statements were testimonial in nature and needed to be tested by

confrontation. See State v. Lewis, 1st Dist. Hamilton Nos. C-050989 and C-

060010, 2007-Ohio-1485, ¶ 30. Statements are “testimonial when the

circumstances objectively indicate that there is no * * * ongoing emergency,

and that the primary purpose of the interrogation is to establish or prove past

events potentially relevant to later prosecution.” Davis v. Washington, 547

U.S. 813, 822, 126 S.Ct. 2266, 165 L.Ed.2d 224 (2006); see also State v.

Stahl, 111 Ohio St.3d 186, 2006-Ohio-5482, 855 N.E.2d 834, paragraph one

of the syllabus. Here, there was no ongoing emergency, but rather, the

circumstances indicate that the purpose of the interrogation was to prove

past events relevant for later prosecution. As such, we find the statements at

issue to be testimonial.
Scioto App. No. 12CA3519                                                      42


      {¶62} Confrontation Clause violations, however, are subject to

harmless error analysis. See State v. Kraft, 1st Dist. Hamilton No. C-060238,

2007-Ohio-2247, ¶ 67; citing United States v. Summers, 414 F.3d 1287,

1303 (10th Cir.2005). “A constitutional error can be held harmless if we

determine that it was harmless beyond a reasonable doubt.” State v. Conway,

108 Ohio St.3d 214, 2006-Ohio-791, 842 N.E.2d 996, ¶ 78; citing Chapman

v. California, 386 U.S. 18, 24, 87 S.Ct. 824, 17 L.Ed.2d 705 (1967).

However, the question of whether a Sixth Amendment error was harmless

beyond a reasonable doubt is not simply an inquiry into the sufficiency of

the remaining evidence. Conway at ¶ 78. Rather, it is a question of whether

there is a reasonably possibility that the evidence complained of might have

contributed to the convictions. Id.; citing Chapman at 23.

      {¶63} Hearsay is defined as, “a statement, other than one made by the

declarant while testifying at the trial or hearing, offered in evidence to prove

the truth of the matter asserted.” Evid.R. 801(C). Hearsay is inadmissible at

trial, unless it falls under an exception to the Rules of Evidence. Evid.R.

802. Evid.R. 801(D)(2)(a) provides that a statement is “not hearsay” if,

“The statement is offered against a party and is * * * the party's own

statement * * *.” The statements at issue herein are not Appellant’s own

statements, but rather are statements purportedly made by Appellant’s co-
Scioto App. No. 12CA3519                                                        43


defendants to law enforcement during the investigation of the homicide of

Felipe Lopez.

      {¶64} Appellant does not cite to the specific statements made by

Conkel, but rather refers to a span of nearly fifty pages in the trial transcript

in which he argues these statements are contained. As Appellant does not

set forth and argue each statement separately, neither do we. However, after

reviewing the transcript we identified several statements by Conkel that

incorporate statements purportedly made by Linkous and Steinhauer.

Implicit in the State’s argument that some of the statements weren’t even

actually made by the co-defendants, is the fact that some of them ostensibly

were. Assuming that any of these statements were, in fact, made by the co-

defendants, we find that the trial court should not have allowed into evidence

the portions of the tape where Detective Conkel stated that Appellant's co-

defendants implicated him in the crimes.

      {¶65} Prior to interrogating Appellant, it appears that Detective

Conkel interviewed Appellant's co-defendants, Linkous and Steinhauer,

about Felipe Lopez’s death. During Appellant's recorded interview,

Detective Conkel made multiple references to statements made by

Appellant’s co-defendants indicating Appellant was involved in the crimes,

specifically suggesting that Linkous and Steinhauer said Appellant struck the
Scioto App. No. 12CA3519                                                        44


victim with a hatchet. Neither Linkous nor Steinhauer testified at

Appellant’s trial and thus were not subject to cross-examination. As such,

these testimonial statements are barred by the Confrontation Clause and their

admission violated Appellant's Sixth Amendment rights. See Crawford and

Davis, supra. Although the trial court did provide a limiting instruction to

the jury informing the jury that Conkel’s statements were not to be

considered as evidence, were not offered to prove the truth of the matter

asserted, and were simply designed to elicit responses from Appellant, we

find that this instruction was insufficient to cure this constitutional violation.

      {¶66} It has been observed that “[m]ost testimonial statements are too

damaging for a lay juror to separate and/or ignore.” State v. Edwards, 11th

Dist. Lake No. 2012-L-034, 2013-Ohio-1290, ¶ 38; citing Bruton v. United

States, 391 U.S. 123, 88 S.Ct. 1620, 20 L.Ed.2d 476 (1968). “ ‘The rationale

of Bruton was that the introduction of a potentially unreliable confession of

one defendant which implicates another defendant without being subject to

cross-examination deprives the latter defendant of his right to confrontation

guaranteed by the Sixth Amendment.’ ” Edwards at ¶ 38; quoting United

States v. Fleming, 594 F.2d 598, 602 (7th Cir.1979). The Bruton rule also

applies to statements of co-defendants that are not confessions. State v.

Moritz, 63 Ohio St.2d 150, 155, 407 N.E.2d 1268 (1980).
Scioto App. No. 12CA3519                                                      45


      {¶67} However, “[c]ases following Bruton have established that the

error may be harmless.” Edwards at ¶39 (internal citation omitted). As such,

Bruton violations are subject to harmless error review. See State v. Burney,

10th Dist. No. 06AP-990, 2007-Ohio-7137, ¶53; citing Harrington v.

California, 395 U.S. 250, 252–254, 89 S.Ct. 1726, 23 L.Ed.2d 284 (1969).

      “ ‘The mere finding of a violation of the Bruton rule in the

      course of the trial * * * does not automatically require reversal

      of the ensuing criminal conviction. In some cases the properly

      admitted evidence of guilt is so overwhelming, and the

      prejudicial effect of the codefendant's admission [or statements]

      is so insignificant by comparison, that it is clear beyond a

      reasonable doubt that the improper use of the admission was

      harmless error. (* * *)’ ” Moritz at 156; citing Schneble v.

      Florida, 405 U.S. 427, 430, 92 S.Ct. 1056, 31 L.Ed.2d 340

      (1972).

      {¶68} Based on the facts of this case, the limiting instruction alone

was not enough to cure the Bruton violation because the jury had already

heard the testimonial statements of Detective Conkel that Appellant's co-

defendants had implicated Appellant in the crimes resulting in the death of

Felipe Lopez. Although such testimonial statements may have been too
Scioto App. No. 12CA3519                                                           46


damaging for a lay juror to separate and/or ignore, we are mindful that

Bruton violations are sometimes harmless error. Here, we conclude the

Bruton violation was harmless error and did not prejudice Appellant as there

was overwhelming evidence of his guilt. As set forth above, we have

already determined that Appellant’s convictions were not against the

manifest weight of the evidence and were supported by sufficient evidence.

We further note that in reaching that decision, we were careful to only

consider evidence properly admitted at trial, and did not consider the

statements complained of under this assignment of error. Thus, the trial

court's error was harmless beyond a reasonable doubt.

       {¶69} Finally, we address Appellant’s argument that Detective Conkel

was improperly permitted to testify generally about the results of her

investigation. Appellant contends that Detective Conkel repeatedly used the

phrase “during the course of my investigation” and “through my

investigation” as a means of introducing hearsay. Initially we note that

Appellant did not object to this general testimony by Conkel during trial.

Thus, it must be reviewed under a plain error analysis. “To constitute plain

error, a reviewing court must find (1) an error in the proceedings, (2) the

error must be a plain, obvious or clear defect in the trial proceedings, and (3)

the error must have affected ‘substantial rights' (i.e., the trial court's error
Scioto App. No. 12CA3519                                                         47


must have affected the trial's outcome).” State v. Dickess, 174 Ohio App.3d

658, 2008-Ohio-39, 884 N.E.2d 92, ¶ 31 (4th Dist.); citing State v. Hill, 92

Ohio St.3d 191, 749 N.E.2d 274 (2001); and State v. Barnes, 94 Ohio St.3d

21, 27, 2002-Ohio-68, 759 N.E.2d 1240. “Furthermore, notice of plain error

must be taken with the utmost caution, under exceptional circumstances, and

only to prevent a manifest miscarriage of justice.” Id.; citing State v.

Landrum, 53 Ohio St.3d 107, 111, 559 N.E.2d 710 (1990); and State v.

Long, 53 Ohio St.2d 91, 372 N.E.2d 804 (1978), paragraph three of the

syllabus. “A reviewing court should notice plain error only if the error

seriously affects the fairness, integrity, or public reputation of judicial

proceedings.” Id.

      {¶70} A review of the record reveals that prior to the interview tape

being played for the jury, Conkel was asked to recite a summary of the

results of her investigation. After reviewing the transcript, it appears

Conkel’s testimony served to illustrate and explain the steps taken during the

course of her investigation, leading up to the point in which Appellant was

interrogated. There were a few times during that recitation that Conkel

began to include statements by Appellant’s co-defendants, however,

objections were promptly made and Conkel was re-directed in giving her

testimony. “[I]t is well-settled that statements offered by police officers to
Scioto App. No. 12CA3519                                                          48


explain their conduct while investigating a crime are not hearsay because

they are not offered for their truth, but rather, are offered as an explanation

of the process of investigation.” State v. Spires, 4th Dist. Gallia No. 10CA10,

2011-Ohio-3661, ¶ 13; quoting State v. Warren, 8th Dist. Cuyahoga No.

83823, 2004-Ohio-5599 at ¶ 46; citing State v. Price, 80 Ohio App.3d 108,

110, 608 N.E.2d 1088 (1992); State v. Braxton, 102 Ohio App.3d 28, 49,

656 N.E.2d 970 (1995); State v. Blevins, 36 Ohio App.3d 147, 149, 521

N.E.2d 1105 (1987). Thus, we find no error, let alone plain error, related to

the admission of these statements.

      {¶71} Having found no merit to any of the arguments raised under

Appellant’s fourth assignment of error, it is overruled.

                       ASSIGNMENT OF ERROR V

      {¶72} In his fifth assignment of error, Appellant contends that his

counsel was ineffective for failing to file a motion to suppress, failing to

request independent DNA testing, failing to request a curative instruction on

hearsay, failing to object to improper opinion testimony, failing to object to

the trial court’s improper instruction on the victim’s immigration status,

failing to object to the State presenting an altogether different theory of

events that what was disclosed in their bill of particulars, and failing to call

any witnesses on his behalf.
Scioto App. No. 12CA3519                                                        49


       {¶73} To prevail on an ineffective assistance of counsel claim, an

appellant must show 1.) counsel's performance was deficient and 2.) the

deficient performance prejudiced the defense so as to deprive the accused of

a fair trial. State v. Drummond, 111 Ohio St.3d 14, 2006-Ohio-5084, 854

N.E.2d 1038, ¶205; citing Strickland v. Washington, 466 U.S. 668, 687, 104

S.Ct. 2052, 80 L.Ed.2d 674 (1984). To establish deficient performance, an

appellant must show that counsel's performance fell below an objective level

of reasonable representation. State v. Conway, 109 Ohio St.3d 412, 2006-

Ohio-2815, 848 N.E.2d 810, ¶95. To establish prejudice, an appellant must

show a reasonable probability exists that, but for the alleged errors, the result

of the proceeding would have been different. Id. “A defendant's failure to

establish one prong of the Strickland test negates a court's need to consider

the other.” State v. Madrigal, 87 Ohio St.3d 378, 389, 721 N.E.2d 52 (2000).

       {¶74} In reviewing the claim of ineffective assistance of counsel, we

are admonished to indulge “a strong presumption that counsel's conduct falls

within the wide range of reasonable professional assistance; that is, the

defendant must overcome the presumption that, under the circumstances, the

challenged action ‘might be considered sound trial strategy.’ ” Strickland at

689.

              FAILURE TO FILE A MOTION TO SUPPRESS
Scioto App. No. 12CA3519                                                        50


        {¶75} Appellant contends that trial counsel was ineffective for failing

to file a motion to suppress. Specifically, Appellant argues that he clearly

invoked his right to counsel on two back-to-back occasions while being

interrogated by Detective Conkel. The State responds by arguing that a

motion to suppress would have been meritless as Appellant continued

talking to Detective Conkel after saying that he wanted a lawyer.

        {¶76} We initially note that the failure to file a motion to suppress

does not constitute per se ineffective assistance of counsel. State v. Madrigal

at 389. Rather, the failure to file a motion to suppress amounts to ineffective

assistance of counsel only when the record demonstrates that the motion

would have been successful if made. State v. Walters, 4th Dist. Adams No.

12CA949, 2013-Ohio-772, ¶20; citing State v. Resendiz, 12th Dist. No.

CA2009-04-012, 2009-Ohio-6177, ¶29; citing, State v. Brown, 12th Dist.

Warren No. CA2002-03-026, 2002-Ohio-5455, ¶11. According to Resendiz,

we are to presume that trial counsel was effective if he could have

reasonably decided that filing a suppression motion would be a futile act,

even if there is some evidence in the record to support a motion. Resendiz at

¶ 29.

        {¶77} Thus, this Court must review the record to determine whether a

motion to suppress, if filed, would have been successful. The trial transcript
Scioto App. No. 12CA3519                                                       51


includes a transcription of Appellant’s interview video that was played for

the jury. The interview begins with Detective Conkel informing Appellant

that she had already spoken with Linkous and Steinhauer, had been informed

that the victim’s cell phones and a hatchet had been recovered, and that there

was a video of Appellant and the others getting gas at Kroger. It was after

Conkel next represented to Appellant that Steinhauer had admitted to

stabbing the victim, and then suggested that Appellant was in the truck, and

had hit the victim in the head with a hatchet, that Appellant made his first

mention of desiring an attorney. The transcript indicates that during

Appellant’s interrogation, the following exchange took place between

Appellant and Detective Conkel:

      “Conkel:     Tell me what happened. There’s four people in
                   this vehicle. Okay. You’re one of them.

      Defendant: I want a lawyer.

      Conkel:      Okay. That’s your choice.

      Defendant: I want a lawyer because I don’t feel like anybody’s
                 going to go to bat for me at all. You guys are just
                 going to charge me with some murder that I didn’t
                 do.

      Conkel:      Okay.

      Defendant: And lock me up and throw away the key. I mean, I
                 understand –
Scioto App. No. 12CA3519                                                   52


      Conkel:      Okay. You want an attorney, so we’re going to
                   give you a chance to get an attorney.

      Defendant: Well, I’m just saying I understand how you guys
                 do things. You know, you’re saying I’m guilty,
                 but I’m not.

      Conkel:      Well, I’m going to tell – what I’m going to tell you
                   is we’ve got eyewitnesses who can place you out
                   on 104, who can place you at the place where it
                   was burnt, and place you where the gas was
                   bought. Okay, I’m just –

      Defendant: But I didn’t buy gas. I bought cigarettes.

      Conkel:      Right. Jimmy paid for the gas. I know that. Like
                   said, you want an attorney. We’ll take you over to
                   jail. I’ll tell you what you’ll be charged with
                   tonight. It looks like it will be aggravated murder
                   –

      Defendant: Jesus Christ, you’re kidding me?

      Conkel:      It’ll be tampering with evidence.

      Defendant: Tampering with evidence?

      Conkel:      Abuse of a corpse.

      Defendant: What do you mean abuse of a corpse?

      Conkel:      Those are all charges involved in the crimes that
                   were done tonight.

      Defendant: But I didn’t do none of those things.

      Conkel:      Like I said, you – do you want to talk to me
                   without an attorney or do you want an attorney,
                   because I can hear your side of the story, but that’s
Scioto App. No. 12CA3519                                                     53


                    only if you want to talk to me. That’s totally up to
                    you.

      Defendant: But my side of the story – you’re going to hang me
                 out to dry.

      Conkel:       Honey, I’m not hanging you out to dry.

      Defendant: I don’t understand.

      Conkel:       I wasn’t there. I didn’t do this. I didn’t see
                    anything. I’m just telling you what the evidence
                    says, and I’m just telling you what we’ve got.
                    What we’ve seen. We’ve got people who places
                    you where the – where the vehicle was on fire,
                    which I already know Jimmy set it on fire.
                    Jimmy’s the one who set it on fire. He’s admitted
                    to that. Lit a rag, threw it in the truck. He’s – he’s
                    taking the blame for that. Okay. I’ve got
                    witnesses placing you there, I’ve got you at
                    Kroger’s, and I’ve got witnesses drove by that seen
                    you on 104 where the incidents were taking place.

      Defendant: I didn’t kill the man.

      Conkel:       Its up to you – do you—do you want to continue –
                    do you want to talk to me without an attorney or
                    do you want me to take you on over? That’s your
                    choice, because you told me you wanted an
                    attorney, so I have to ask you.

      Defendant: Him and Thomas got into a fight in the truck and
                 he stabbed the living shit out of him.”

      {¶78} When dealing with a claim that law enforcement continued to

interrogate the accused after he invoked his right to counsel, the first

question is “whether the accused actually invoked his right to counsel.”
Scioto App. No. 12CA3519                                                           54


Smith v. Illinois, 469 U.S. 91, 95, 105 S.Ct. 490, 83 L.Ed.2d. 488 (1984). “It

is fundamental that once a suspect invokes his right to counsel, all

interrogation must cease.” State v. Colquitt, 188 Ohio App.3d 509, 2010-

Ohio-2210, 936 N.E .2d 76, ¶12; citing State v. Turvey, 84 Ohio App.3d

724, 732, 618 N.E.2d 214 (4th Dist.1992); State v. Jobe, 6th Dist. Lucas No.

L-07-1413, 2009-Ohio-4066, ¶67. “Invocation of the Miranda right to

counsel ‘requires, at a minimum, some statement that can reasonably be

construed to be an expression of a desire for the assistance of an attorney.’ ”

Davis v. United States, 512 U.S. 452, 459, 114 S.Ct. 2350, 129 L.Ed.2d. 362

(1994); quoting McNeil v. Wisconsin, 501 U.S. 171, 178, 111 S.Ct. 2204,

115 L.Ed.2d 158 (1991). “But if a suspect makes a reference to an attorney

that is ambiguous or equivocal in that a reasonable officer in light of the

circumstances would have understood only that the suspect might be

invoking the right to counsel, [the Court's] precedents do not require the

cessation of questioning.” Id. “Rather, the suspect must unambiguously

request counsel.” Id. As the Supreme Court observed, “ ‘a statement either is

such an assertion of the right to counsel or it is not.’ ” Id.; quoting Smith v.

Illinois, 469 U.S. 91, 97-98.

      {¶79} Second, if we find that the accused did invoke his right to

counsel, we “may admit his responses to further questioning only on finding
Scioto App. No. 12CA3519                                                         55


that he (a) initiated further discussions with the police, and (b) knowingly

and intelligently waived the right he had invoked.” Smith v. Illinois at 95;

citing Edwards v. Arizona, 451 U.S. 477, 101 S.Ct. 1880, 68 L.Ed.2d. 378

(1981). “[A]n accused * * * having expressed his desire to deal with the

police only through counsel, is not subject to further interrogation by the

authorities until counsel has been made available to him, unless the accused

himself initiates further communication, exchanges, or conversations with

the police.” Edwards at 484-485; See, also, State v. Van Hook, 39 Ohio St.3d

256, 530 N.E.2d 883 (1988). “[I]nquiries or statements, by either an accused

or a police officer, relating to routine incidents of the custodial relationship,

will not generally ‘initiate’ a conversation in the sense in which that word

was used in Edwards [v. Arizona].” Oregon v. Bradshaw, 462 U.S. 1039,

1045, 103 S.Ct. 2830 (1983). Though the Supreme Court declined to fully

define the term “initiate,” it did note that “a willingness and a desire for a

generalized discussion about the investigation * * * not merely a necessary

inquiry arising out of the incidents of the custodial relationship” was

sufficient to show initiation. Bradshaw at 1045-1046.

      {¶80} Here, there has been no argument made that Appellant was not

advised of his Miranda rights; thus, that issue is not in dispute. Further, the

fact that Appellant made an unequivocal request for counsel soon after the
Scioto App. No. 12CA3519                                                        56


interrogation began is not in dispute. At issue, however, is whether

Appellant subsequently waived his right to counsel and to remain silent after

initially invoking those rights, by re-initiating conversation with Detective

Conkel regarding the incident.

      {¶81} A review of the transcript indicates that Appellant made

unequivocal statements that he wanted a lawyer; however, the transcript also

reveals that Detective Conkel responded “okay” each time, only for

Appellant to continue talking and engaging with her. In fact, after Appellant

made two requests, but continued to talk, Detective Conkel then followed up

by specifically asking Appellant two different times whether he wanted to

talk to an attorney or whether he wanted to talk to her. Both times Appellant

continued to talk to Conkel.

      {¶82} Although Detective Conkel continued to engage with Appellant

when he continued talking with her, her comments were statements, rather

than questions, regarding the crimes Appellant would be charged with once

he was taken over to the jail, based upon the evidence gathered at the time.

We believe these statements are properly classified as statements by a police

officer relating to routine incidents of the custodial relationship, as described

in Oregon v. Bradshaw. The only questions asked by Detective Conkel after

Appellant requested counsel were made in response to Appellant’s continued
Scioto App. No. 12CA3519                                                       57


conversation, and were asked to clarify whether Appellant wanted to keep

talking to her, or whether he did, in fact, want counsel. Both times he was

asked, Appellant made substantive statements about the investigation, rather

than re-asserting his desire for counsel. For instance, Appellant continued to

state that he didn’t believe anyone would “go to bat” for him, that he bought

cigarettes, not gas, at Kroger, that he had not committed any crimes, and

ultimately that he didn’t kill the victim but that Steinhauer stabbed him.

      {¶83} We believe, based upon these facts, that despite Appellant’s

unequivocal request for counsel, Appellant subsequently waived his right to

counsel by re-initiating conversation with Detective Conkel. We further

believe that this decision is consistent with our prior decision in State v.

Adkins, 4th Dist. Scioto No. 10CA3367, 2011-Ohio-5360, ¶¶25 and 27

(finding defendant waived his prior invocation of the right to counsel by re-

initiating the interrogation with discussion of his innocence). In light of this

determination, we necessarily must conclude that the filing of a motion to

suppress would have been futile. Thus, we cannot conclude that trial

counsel’s failure to file a motion to suppress on these grounds constituted

deficient performance. As such, we reject this portion of Appellant's

argument under this assignment of error.

        FAILURE TO REQUEST INDEPENDENT DNA TESTING
Scioto App. No. 12CA3519                                                        58


      {¶84} Appellant contends that trial counsel was ineffective for failing

to request independent DNA testing of the hatchet prior to the hatchet being

lost by the Scioto County Sheriff’s Office. The State counters by arguing

that an independent test would likely have confirmed the State’s DNA test

result and could have resulted in a scenario in which the State could have

called Appellant’s expert as a witness against him. The State suggests this

may have been a scenario in which Appellant’s trial counsel elected to avoid

such a result by not having independent testing performed.

      {¶85} Here, there is no way Appellant’s trial counsel could have

known or anticipated that the hatchet would be lost. Appellant was indicted

for the crimes at issue on March 26, 2012. Appellant’s counsel promptly

filed a motion to preserve evidence on April 4, 2012, which was granted the

next day. As soon as trial counsel was informed of the loss of the hatchet,

on October 2, 2012, he filed a motion to dismiss based upon the loss of the

evidence, and in the alternative, a motion prohibiting the use of any and all

testimony about the knife and hatchet. These motions were denied by the

trial court and we have determined, in our analysis under Appellant’s first

assignment of error, the trial court did not err in denying those motions, as

Appellant has not demonstrated bad faith on the part of the State in

connection with the loss of the evidence.
Scioto App. No. 12CA3519                                                        59


      {¶86} Based upon the information before us, it appears trial counsel

intended to request independent DNA testing as a motion to preserve

evidence was filed. Whether trial counsel simply ran out of time when it

was determined the hatchet was missing, or whether trial counsel made a

strategical decision not to have the evidence independently tested in light of

the State’s test results cannot be determined and calls for speculation, which

is not a proper function of this Court. Although trial counsel could have

requested independent testing in a more timely fashion, had it been his plan

and intention to do so, as set forth above, there was no way that the loss of

the evidence could have been anticipated.

      {¶87} Additionally, other courts have reasoned that “ ‘[t]he failure to

call an expert and instead rely on cross-examination does not constitute

ineffective assistance of counsel.’ ” State v. Jones, 9th Dist. Summit No.

26226, 2012-Ohio-2744, ¶18; quoting State v. Nicholas, 66 Ohio St.3d 431,

436, 613 N.E.2d 225 (1993). Here, the State presented Raymond Peoples as

their expert and defense counsel cross-examined Peoples regarding the DNA

tests he performed. Further, as in Jones, Appellant fails to set forth any

argument that the DNA testing the State’s expert performed was faulty or

unreliable. Id.
Scioto App. No. 12CA3519                                                      60


      {¶88} Under these facts, we cannot conclude that counsel’s

performance was deficient or prejudicial. Further, it is reasonable that once

it was determined by the State’s expert that Appellant’s DNA was present on

the hatchet, contrary to Appellant’s claim that he never touched the hatchet,

that counsel made a strategical decision not to obtain independent testing.

As such, we reject this portion of Appellant's argument under this

assignment of error.

FAILURE TO REQUEST A CURATIVE INSTRUCTION ON HEARSAY

      {¶89} Appellant contends that trial counsel was ineffective for failing

to request a curative instruction in regards to the hearsay statements

attributable to his co-defendants that were admitted into evidence through

the testimony of Detective Conkel, which were contained in the videotape of

the Appellant’s interview that was played for the jury. In response to this

argument, the State points out that the trial court instructed the jury, though

generally and not in curative fashion, regarding the statements made by

Detective Conkel during the interrogation.

      {¶90} In light of our disposition of Appellant’s fourth assignment of

error, which determined that Appellant’s confrontation rights were

technically violated by virtue of the allowance into evidence of Appellant’s

co-defendants hearsay statements through the testimony of Detective
Scioto App. No. 12CA3519                                                       61


Conkel, this argument is arguably moot. However, we are unwilling to

conclude counsel was ineffective in any regard with respect to the admission

of these statements as trial counsel for Appellant specifically objected to the

admission of these statements prior to the interview tape being played for the

jury, and the objection was the subject of a hearing in chambers which was

ultimately overruled by the trial court. Further, trial counsel renewed his

objection at the start of the tape being played.

      {¶91} Additionally, as noted by the State and as discussed more fully

under Appellant’s fourth assignment of error, the trial court gave a lengthy

instruction of a limiting nature regarding the statements made by Detective

Conkel during the interview. Thus, as the trial court provided an instruction

to the jury prior to deliberations, there was no need for counsel to request a

further instruction. As such, we reject this portion of Appellant's argument

under this assignment of error.

     FAILURE TO OBJECT TO IMPROPER OPINION TESTIMONY

      {¶92} Appellant contends that trial counsel was ineffective for failing

to object to improper opinion testimony. Specifically, Appellant argues

expert fire investigator, Roman Brandau, was permitted to testify regarding

physical injuries sustained by the victim, and that his testimony included his

opinion that the wounds on the victim’s head were from trauma likely
Scioto App. No. 12CA3519                                                      62


related to a hatchet. Although Appellant argues that trial counsel likely

would have prevailed on this objection, had it been made, he fails to

articulate how the result of the trial would have been different if this

testimony had been excluded.

      {¶93} At trial, the State presented the testimony of Dr. Brian Casto,

the deputy coroner and forensic pathologist who performed the autopsy on

the victim. Dr. Casto was qualified as an expert, without objection, and

opined that the injuries sustained by the victim were “created with a sharp

instrument for the stab wounds, like a knife. The chops [sic] wounds are

created with a [sic] instrument that has a cutting edge and is heavy. Okay.

Like a hatchet or something like that.” Dr. Casto further opined as follows:

      “there’s multiple chop style wounds of the head. And these are

      cuts of the scalp of the head accompanied by underlying

      crushing of the skull. And that’s why they’re designated as

      chop wounds rather than just a simple stab.”

      {¶94} In light of this expert opinion testimony that was properly

admitted without objection, Appellant cannot demonstrate how the result of

the proceeding would have been different if a statement by the fire

investigator regarding what he perceived to be hatchet wounds on the

victim’s head would have been objected to and thus excluded. As such, we
Scioto App. No. 12CA3519                                                           63


again reject this portion of Appellant's argument under this assignment of

error.

               FAILURE TO OBJECT TO THE TRIAL COURT'S
                      IMMIGRATION COMMENTS

         {¶95} Appellant contends that trial counsel was ineffective for failing

to object to the trial court's "immigration comments." As set forth above,

during trial the trial court stated as follows after Appellant attempted to elicit

testimony from Detective Conkel that the victim's work visa has expired:

         “I’m going to instruct the jury at this time that citizenship status

         has no bearing on this case. I don’t know whether he’s a citizen

         or not, but everybody has a right to live. Okay.”

However, in light of our determination under Appellant’s third assignment

of error that the trial court's instruction to the jury regarding Appellant's

citizenship status did not merit a challenge based upon judicial bias or

partiality, we cannot conclude that trial counsel's failure to object to the trial

court's statements constituted ineffective assistance of counsel. This is true

especially in light of the trial court's later limiting instruction given to the

jury prior to deliberations. As such, we also reject this portion of

Appellant's argument under this assignment of error.

  FAILING TO CALL ANY WITNESSES ON APPELLANT’S BEHALF
Scioto App. No. 12CA3519                                                         64


      {¶96} Although Appellant sets forth this argument under this

assignment of error in his statement of his assignments of error, he fails to

argue this alleged error in the body of his brief. App.R. 16(A)(7) requires an

appellant’s brief to include the “contentions of the appellant with respect to

each assignment of error presented for review and the reasons in support of

the contentions, with citations to the authorities, statutes, and parts of the

record on which appellant relies.” Further, App.R. 12(A)(2) provides that

“[t]he court may disregard an assignment of error presented for review if the

party raising it fails to identify in the record the error on which the

assignment of error is based or fails to argue the assignment separately in the

brief, as required under App.R. 16(A).” Based upon this authority set forth

in the appellate rules, we decline to address this portion of Appellant’s

argument under this assignment of error.

      {¶97} Accordingly, we have found no merit to any of the claims of

ineffective assistance of counsel raised by Appellant. Thus, we find no

merit to Appellant's sixth assignment of error and it is, therefore, overruled.

                       ASSIGNMENT OF ERROR VI

      {¶98} In his sixth assignment of error, Appellant contends that the

trial court erred when it granted the State’s motion in limine which

prevented him from appropriately cross examining witness Steven
Scioto App. No. 12CA3519                                                        65


Drummond. Appellant argues that he should have been permitted, under

Evid.R. 608(B) to cross-examine Drummond regarding statements made to

law enforcement during their investigation of an incident which

subsequently led to a felony charge filed against Drummond, which

Appellant argued were probative of Drummond's character for truthfulness

or untruthfulness. Appellant further argues that his trial counsel was

ineffective for failing to cross examine Drummond regarding any plea deals

he had been offered in exchange for his testimony.

It appears from the record that the charge against Drummond was still

pending at the time of trial, and that he had not been convicted of the charge

at that time.

       {¶99} Generally, appellate courts do not directly review in limine

rulings. State v. Hapney, 4th Dist. Washington No. 01CA30-31, 2002-Ohio-

3250, ¶55; citing State v. White, 4th Dist. Gallia No. 95CA08, 1996 WL

614190. Such rulings are tentative and interlocutory and made by a court

only in anticipation of its actual ruling on evidentiary issues at trial. See

McCabe/Marra Co. v. Dover, 100 Ohio App.3d 139, 160, 652 N.E.2d 236,

250 (8th Dist.1995); Collins v. Storer Communications, Inc., 65 Ohio App.3d

443, 446, 584 N.E.2d 766 (1989). Thus, the grant or denial of a motion in

limine does not preserve any error for review. See State v. Hill, 75 Ohio
Scioto App. No. 12CA3519                                                          66


St.3d 195, 202-203, 661 N.E.2d 1068 (1996). Rather, in order to preserve the

error, the evidence must be presented at trial, and a proper objection lodged.

See State v. Brown, 38 Ohio St.3d 305, 528 N.E.2d 523, paragraph three of

the syllabus (1988); State v. Grubb, 28 Ohio St.3d 199, 503 N.E.2d 142,

paragraph two of the syllabus (1986). An appellate court will then review the

correctness of the trial court's ruling on the objection rather than the ruling

on the in limine. See White, supra; Wray v. Herrell, 4th Dist. Lawrence No.

93CA08, 1994 WL 64293.

      {¶100} Here, the State's motion in limine was filed at 7:51 a.m. on

October 9, 2012, the morning of the first day of trial. The trial court and

counsel discussed the motion at length in chambers prior to the start of jury

selection and the trial court granted the State's motion. Mr. Drummond

testified just three days later. Because this was a situation in which a motion

in limine was granted in favor of the State thereby preventing Appellant

from asking certain questions of the witness, rather than a situation in which

a motion in limine was denied, thereby making it incumbent upon defense

counsel to renew his objection, we believe the issue was sufficiently

preserved for appellate review. Thus, we will address Appellant's argument

not in terms of the grant or denial of the motion in limine, but instead in

terms of whether or not the trial court abused its discretion in excluding
Scioto App. No. 12CA3519                                                       67


evidence which Appellant contends would have called Drummond's

character for truthfulness and thus, his credibility, into question.

      {¶101} “A trial court has broad discretion in the admission or

exclusion of evidence, and so long as such discretion is exercised in line

with the rules of procedure and evidence, its judgment will not be reversed

absent a clear showing of an abuse of discretion with attendant material

prejudice to defendant.” State v. Green, 184 Ohio App.3d 406, 2009-Ohio-

5199, 921 N.E.2d 276, ¶ 14 (4th Dist.); citing State v. Powell, 177 Ohio

App.3d 825, 2008-Ohio-4171, 896 N.E.2d 212, ¶ 33 (4th Dist).

      {¶102} Abuse of discretion is more than an error of law or judgment;

rather, it implies that the court's attitude is unreasonable, arbitrary or

unconscionable. State v. Herring, 94 Ohio St.3d 246, 255, 2002-Ohio-796,

762 N.E.2d 940; State v. Adams, 62 Ohio St.2d 151, 157, 404 N.E.2d 144

(1980). When an appellate court applies this standard, it cannot substitute its

judgment for that of the trial court. State v. Jeffers, 4th Dist. Gallia No.

08CA7, 2009-Ohio-1672, ¶12; In re Jane Doe I, 57 Ohio St.3d 135, 137-

138, 566 N.E.2d 1181 (1991); citing Berk v. Matthews, 53 Ohio St.3d 161,

169, 559 N.E.2d 1301 (1990).

      {¶103} Evid.R. 608 governs evidence of character and conduct of a

witness and provides in (B) that “[s]pecific instances of conduct of a
Scioto App. No. 12CA3519                                                     68


witness, for the purpose of attacking or supporting the witness's character for

truthfulness, other than conviction of a crime as provided in Evid.R. 609,

may not be proved by extrinsic evidence.” “ ‘Other than the Evid.R. 609

exception for certain criminal convictions, a witness's credibility may not be

impeached by extrinsic proof of special instances of his conduct; such

conduct may be inquired into only by the intrinsic means of cross-

examination within the guidelines set forth in Evid.R. 608(B). Criminal

activities not resulting in conviction cannot ordinarily form the basis for an

attack upon a witness's credibility.’ ” State v. Jacobs, 4th Dist. Highland No.

11CA26, 2013-Ohio-1502, ¶31; citing State v. Hurt, 158 Ohio App.3d 671,

2004-Ohio-4266, 821 N.E.2d 1033, ¶11; citing State v. Skatzes, 2nd Dist.

Montgomery No. 15848, 2003-Ohio-516, ¶183.

      {¶104} Of importance, we initially note that the pending felony of

which Drummond was charged has not been identified in the record.

However, in Appellant's memorandum contra the State's motion in limine,

Appellant stated that "[t]he charges for which the witness is currently

indicted for do not appear to be charges of dishonesty." Nonetheless,

Appellant argues he should have been able to cross examine Drummond on

an allegedly false statement provided to law enforcement during the course

of the investigation related to Drummond's pending felony charge. In
Scioto App. No. 12CA3519                                                         69


making this argument, Appellant reasoned that if Drummond lied to police

during the investigation, such conduct was probative of his character for

truthfulness.

      {¶105} We reject Appellant's argument. Drummond had not been

convicted of the crime for which he was charged at the time of trial and,

further, Appellant has conceded that crime was not a crime of dishonesty.

See State v. Drummond, 111 Ohio St.3d 14 at ¶101 (holding that the trial

court did not abuse its discretion by rejecting cross examination of three

witness regarding their pending charges where the charges were not

probative of their character for truthfulness or untruthfulness). Additionally,

it had not been determined that the statement given to law enforcement by

Drummond during the course of the investigation of his pending felony,

which Appellant sought to introduce, was false. As noted by the trial court

in ruling on the motion in limine, “[w]e're -- we're not trying a separate case

here. This -- will be up to the jury to try it on his own case -- his own case

to make that determination.” The trial court further stated “[w]hether he told

a lie or told the truth is a separate matter, and to be decided by a separate

jury. This is a whole completely different case here today, so I'm going to

grant the State's motion.” Based upon the foregoing, we find no abuse of

discretion on the part of the trial court in excluding evidence of Drummond's
Scioto App. No. 12CA3519                                                        70


pending charges or statements made to law enforcement during the

investigation of those pending charges.

      {¶106} We now address Appellant's argument that his counsel

provided ineffective assistance by failing to cross examine Drummond as to

whether he had been offered a plea deal in exchange for his testimony. “The

pendency of charges in another case or the witness's plea arrangement with

the prosecutor is admissible to prove the bias of the witness.” State v.

Drummond at ¶104; citing State v. Brooks, 75 Ohio St.3d 148, 152, 661

N.E.2d 1030 (1996); State v. Hector (1969), 19 Ohio St.2d 167, 249 N.E.2d

912, paragraph five of the syllabus (1969) (predates evidentiary rules); see 1

McCormick, Evidence (5th Ed.1999) 147, Section 39 (bias includes

evidence that “an indictment is pending against [the witness], the witness

has not been charged with a crime, has been promised leniency, * * * [or] is

awaiting sentence”); see, also, Giannelli & Snyder, Evidence (2d Ed.2001)

562, Section 616.3.

      {¶107} Here, there was no evidence that Drummond was offered a

plea bargain or any other inducement to testify. In fact, the State expressly

stated in its motion in limine as follows:

      "The State of Ohio did not enter into any negotiations with

      Drummond in exchange for his testimony; therefore, the
Scioto App. No. 12CA3519                                                       71


      admission of evidence or testimony regarding Drummond's

      charges would not be for legitimate purpose, such as bias."

We conclude that trial counsel could have reasonably relied upon this

representation by the State, made in an official document filed with the

court. Further, the fact that Drummond was incarcerated was disclosed to

the jury during trial. As such, the jury was aware that Drummond may have

some incentive to assist the State. Based upon these facts, we conclude

Appellant's failure to cross-examine on this issue does not constitute

ineffective assistance of counsel.

      {¶108} In light of the foregoing, we find no abuse of discretion on the

part of the trial court in excluding the evidence at issue. Further, Appellant

has failed to demonstrate ineffective assistance of trial counsel. Thus, we

find no merit to Appellant's sixth assignment of error and it is, therefore,

overruled.

                      ASSIGNMENT OF ERROR VII

      {¶109} In his seventh assignment of error, Appellant contends that he

was denied due process of law and the right to a fair trial when the State set

forward a theory of prosecution at trial that was inconsistent with the bill of

particulars previously filed. In support of his argument, Appellant sets forth

the bill of particulars, as provided by the State, and then argues that contrary
Scioto App. No. 12CA3519                                                            72


to the bill of particulars, the State’s theory at trial was that the death of the

victim occurred while he was standing outside of the vehicle, and that he

was killed as a result of ambush. Because we conclude Appellant has

mischaracterized the evidence presented at trial, and further because we have

found no discrepancy between the bill of the particulars and the State’s

theory at trial, we reject Appellant’s argument.

       {¶110} A review of the record reveals that the State filed a bill of

particulars on May 1, 2012, which stated as follows:

              “On or about the 7th day of March, 2012, in Scioto

       County, Ohio defendant did, with purpose to commit, promote,

       or facilitate the commission of a [sic] aggravated murder, with

       Raymond J. Linkous and Thomas Steinhauer, plan or aid in

       planning the commission of such offense and/or agree with

       each other that one or more of them would engage in conduct

       that facilitated the commission of aggravated murder or murder,

       and in furtherance of said conspiracy the defendant and the

       other conspirators, did, among other things, procure weapons

       and travel to the residence of the deceased, Felipe Lopez. The

       defendants then entered a vehicle with the victim and headed

       towards Otway, Ohio. Defendant’s [sic] then attacked the
Scioto App. No. 12CA3519                                                         73


      victim by stabbing him repeatedly, striking him in the head with

      a hatchet, drove to Kentucky and then back to Ohio with the

      victim still in said vehicle. The defendants, positioned the

      victim in the vehicle which they doused with gasoline and set

      on fire causing the death of the victim, Felipe Lopez.

      Defendant with Raymond J. Linkous and Thomas Steinhauer

      did dispose of cell phones, a knife, a hatchet, clothing and other

      personal items, with purpose to impair its availability as

      evidence in such proceeding or investigation.”

Thus, the bill of particulars filed by the State specified that the victim was

stabbed with a knife and struck with a hatchet, and did not specify the exact

location in which these events occurred. Further, the bill of particulars

alleged that the death of the victim was ultimately caused by the fire.

      {¶111} At trial, the State, in its opening statement, set forth a theory

that included injuries to the victim from a knife and hatchet, but then stated

that the victim was still alive when he was set on fire, based upon inhalation

injuries that were also present. This theory is consistent with the bill of

particulars. Further, the State presented expert testimony from deputy

coroner and forensic pathologist Dr. Bryan Casto. Dr. Casto testified that he

performed the autopsy on the victim and that in performing the autopsy he
Scioto App. No. 12CA3519                                                       74


identified multiple stab wounds, as if from a knife, as well as chop wounds,

as if from a hatchet. He also testified that part of the purpose of the autopsy

was to determine whether the victim was alive or dead during the fire. Dr.

Casto testified that due to the presence of inhalation thermal injuries, the

victim “was alive during the fire, and actually inhaled hot gases and soot.”

As such, the expert testimony presented by the State was also consistent with

the bill of particulars.

       {¶112} In light of the foregoing, we reject Appellant’s contention that

the State’s theory at trial was inconsistent with the bill of particulars.

Although the State did, at times, use the word “ambush” to describe the way

in which the victim was initially attacked, we see no inconsistency with the

bill of particulars. As such, we find no merit to Appellant’s argument.

Further, we agree with the State that they are not bound to the exact

information contained in the bill of particulars.

       {¶113} As noted by the State, in State v Lantz, 4th Dist. Vinton No.

475, 1992 WL 129327, *6 (June 10, 1992), this Court was presented with

the argument that “the purpose of the bill of particulars is “entirely defeated

when evidence contrary to the bill of particulars is offered by the state.’ ” In

rejecting that argument, we noted that “[a] defendant must not rely upon the

bill of particulars for the specification of evidence. The defendant must not
Scioto App. No. 12CA3519                                                        75


use the bill of particulars as a substitute for discovery.” Id.; see also State v.

Sellards, 17 Ohio St.3d 169, 171, 478 N.E.2d 781 (1985) (“ * * * A bill of

particulars is not designed to provide the accused with specifications of

evidence or to serve as a substitute for discovery.”) Thus, even if the State

had introduced evidence or advanced a theory inconsistent with that set forth

in the bill of particulars, Appellant cannot rest on the bill of particulars alone

to determine and prepare his defense. Accordingly, and in light of the

foregoing, Appellant's seventh assignment of error is without merit and is,

therefore, overruled.




                        ASSIGNMENT OF ERROR VIII

      {¶114} In his eighth assignment of error, Appellant contends that

cumulative errors committed during his trial deprived him of a fair trial and

require reversal of his convictions. The cumulative-error doctrine states that

a conviction will be reversed if the cumulative effect of all the errors in a

trial deprive a defendant of the constitutional right to a fair trial, even though

each alleged instance of error may not individually constitute cause for

reversal. State v. Garner, 74 Ohio St.3d 49, 64, 656 N.E.2d 623 (1995); also

see State v. Jackson, 4th Dist. Pickaway No. 11CA20, 2012-Ohio-6276 ¶51.
Scioto App. No. 12CA3519                                                      76


      {¶115} Although we found, under Appellant's fourth assignment of

error, that the trial court abused its discretion in admitting improper hearsay

evidence in the form of statements by Appellant's co-defendants and, as

such, that his Sixth Amendment rights under the Confrontation Clause were

violated, we determined that sufficient other evidence in the record

supported Appellant's convictions. Further, we have not found merit in any

of the other assignments of error raised by Appellant. Although the trial

court did err, as discussed above, the error was harmless beyond a

reasonable doubt in light of the other evidence in the record supporting

Appellant's convictions. As such, Appellant's eighth and final assignment of

error is without merit and is, therefore, overruled.

                                                 JUDGMENT AFFIRMED.
Scioto App. No. 12CA3519                                                    77


Harsha, J., concurring:

               I. Assignment of Error I – Standard of Review

      {¶116} I concur in the judgment overruling Gerald’s assignments of

error and affirming his convictions and sentence. But in the first assignment

of error I would apply the hybrid standard of review set forth in Judge

Abele’s principle opinion in State v. Fox, 4th Dist. Ross No. 11CA3302,

2012-Ohio-4805, 985 N.E.2d 532, ¶22:

      We believe, however, that the hybrid standard of review that
      appellate courts apply to suppression motions and motions to
      dismiss on the basis of a violation of a defendant's speedy trial
      right is the more appropriate standard of review to apply when
      reviewing a trial court's decision regarding a motion to dismiss
      on the basis that the state failed to disclose materially
      exculpatory evidence. See State v. Geeslin, 116 Ohio St.3d 252,
      2007-Ohio-5239, 878 N.E.2d 1, ¶ 14 (not specifically setting
      forth any standard of review, but deferring to trial court's
      factual finding that tape erasure accidental when reviewing
      motion to dismiss on basis that state failed to turn over
      materially exculpatory evidence).

      {¶117} Nevertheless, I agree that Gerald’s first assignment of error is

meritless even under that standard of review.

        II. Assignment of Error IV – Constitutional Harmless Error

      {¶118} I agree the trial court erred in admitting the

hearsay/testimonial statements of Gerald’s co-defendants. Under a

harmless-error analysis the state bears the burden of demonstrating that the
Scioto App. No. 12CA3519                                                       78


error in admitting the hearsay statements of his co-defendants through the

testimony of Detective Conkel did not affect Gerald’s substantial rights. See

State v. Perry, 101 Ohio St.3d 118, 2004-Ohio-297, 802 N.E.2d 643, ¶15;

State v. Lusher, 2012-Ohio-5526, 982 N.E.2d 1290, ¶63 (4th Dist.).

“‘Whether a Sixth Amendment error was harmless beyond a reasonable

doubt is not simply an inquiry into the sufficiency of the remaining

evidence. Instead, the question is whether there is a reasonable possibility

that the evidence complained of might have contributed to the conviction.’”

State v. Ricks, 136 Ohio St.3d 356, 2013-Ohio-3712, 995 N.E.2d 1181, ¶46,

quoting Conway at ¶78.

      {¶119} There are several reasons that I join the principal opinion in

finding that the error was harmless beyond a reasonable doubt. First, the

remaining evidence standing alone constitutes overwhelming proof of

Gerald’s guilt. This evidence includes: (1) the testimony of Kelly Lopez,

the wife of the decedent, that on the day the crimes occurred, she saw Gerald

with Lopez and that Lopez told her that he was leaving with Gerald,

Steinhauer, and Linkous; (2) Detective Conkel’s testimony, admitted

without objection, that her investigation disclosed that the defendants had

planned to attack Lopez and brought weapons with them, that they all left in

a truck with Lopez, that Steinhauer stabbed Lopez, that Gerald hit Lopez in
Scioto App. No. 12CA3519                                                        79


the head with a hatchet, that they disposed of the hatchet and showered, and

that Gerald changed his story several times, (3) the taped interview of Gerald

by Detective Conkel, in which he changed his story, eventually admitting

that he was present when Lopez was attacked and killed; (4) the testimony of

BCI DNA expert Raymond Peoples, who testified that the hatchet submitted

included Gerald’s DNA on its handle; and (5) the testimony of Gerald’s

county jail cellmate Steven Drummond stating that Gerald told him that he

hit Lopez in the back of his head with the hatchet and that the three

defendants disarmed him, attacked him, and set the truck with his body in it

on fire because they could not pay off a $5,000 drug debt.

      {¶120} Notably, in the absence of an objection by Gerald’s trial

counsel to Detective Conkel’s testimony concerning the conclusions of her

investigation, Gerald forfeited all but plain error on that issue. Insofar as

Gerald argues in part in his fourth assignment of error that this testimony

constituted hearsay, his failure to object (which he fails to mention) forfeits

the error. And because Gerald does not specifically argue that the admission

of this testimony constituted plain error, I would not address it. See State v.

Barnes, 94 Ohio St.3d 21, 27, 759 N.E.2d 1240, (2002), See also State v.

Maple, 9th Dist. Summit No. 25313, 2011-Ohio-1216, ¶12 (appellant

forfeited the argument that the trial court erred by admitting hearsay by
Scioto App. No. 12CA3519                                                        80


failing to object at the trial court; appellate court would not address it as

plain error because it was not argued as such on appeal); Faulks v. Flynn,

4th Dist. Scioto No. 13CA3568, 2014-Ohio-1610, ¶35 (finding lack of

exceptional circumstances under similar facts). And, because Gerald

repeatedly reinitiated his conversation with Detective Conkel, the trial court

did not err in admitting Gerald’s statements to Detective Conkel as he

contends in his fifth assignment of error. Therefore, these statements

contributed substantial proof of Gerald’s guilt.

      {¶121} Finally, the jurors did not have to rely upon the improper

testimonial evidence to find him guilty of the charged crimes; untainted

evidence established his guilt as an accomplice. See Hood at ¶44 (holding

that constitutional error in admitting evidence was harmless beyond a

reasonable doubt by noting that, among other reasons, the jurors did not

have to believe that Hood pulled the trigger to find him responsible for the

victim’s death). As the principal opinion notes in overruling the second

assignment of error, Gerald in effect concedes that his conviction for

conspiracy to commit aggravated murder and murder is supported by the

evidence; he cannot now complain of being convicted as an accomplice to

the remaining crimes of aggravated murder, murder, aggravated arson, and

arson. Gerald admitted that he was in the truck with Lopez, Steinhauer, and
Scioto App. No. 12CA3519                                                    81


Linkous, with weapons, for the purpose of at least intimidating Lopez. This

confrontation ended with Lopez being stabbed with a knife, struck in the

head with a hatchet, and burned alive in the truck. Gerald was present

during the crimes and assisted in their perpetration.

      {¶122} Consequently, I conclude there is no reasonable possibility

that the tainted evidence might have contributed to Gerald’s convictions.

Therefore, I concur in the court’s judgment.
Scioto App. No. 12CA3519                                                         82


Hoover, J.: Dissents.

      {¶123} I respectfully dissent.

      {¶124} I agree with the principal opinion that the testimonial

statements of Detective Conkel that co-defendants Linkous and Steinhauer

had implicated Gerald in the crimes should have been barred by the

Confrontation Clause. The admission of the statements violated Gerald’s

Sixth Amendment right to confrontation. A constitutional error is not

prejudicial if the error is “ ‘harmless beyond a reasonable doubt.’ ” State v.

Love, 4th Dist. Ross No. 05CA2838, 2006–Ohio–1824,

¶34, quoting Chapman v. California, 386 U.S. 18, 24. 87 S.Ct. 824, 17

L.Ed.2d 705 (1967). “[E]rror is harmless beyond a reasonable doubt if the

remaining evidence, standing alone, constitutes overwhelming proof of

defendant's guilt.” State v. Williams, 6 Ohio St.3d 281, 452 N.E.2d 1323

(1983), at paragraph six of the syllabus; State v. Woods, 4th Dist. Ross No.

09CA3090, 2009–Ohio–6169, ¶27; see also, State v. Conway, 108 Ohio

St.3d 214, 2006–Ohio-791, 842 N.E.2d 996, ¶78. In light of the

constitutional violation along with other problematic issues in this case, I

would find that the error was not harmless beyond a reasonable doubt. I

would reverse and remand this case for a new trial.
Scioto App. No. 12CA3519                                                     83


      {¶125} First of all, we must look to the evidence that was actually

presented and that was properly admitted. The only other witness other than

Detective Conkel that actually testified regarding Gerald striking Lopez with

the hatchet was Steven Drummond who was an inmate in the Scioto County

Jail during the same time that Gerald was incarcerated. Testimony of a

fellow inmate may not necessarily be considered as “overwhelming proof of

defendant’s guilt.” At the very least, Drummond, as a fellow inmate, would

have credibility issues and one may not believe him “beyond a reasonable

doubt.”

      {¶126} Raymond Peoples, a BCI & I forensic scientist testified that

Gerald’s DNA was on the handle of the hatchet; however, Linkous’s DNA

was also on the hatchet’s handle. Gerald was unable to independently test

the hatchet due to the fact that the hatchet was lost while in the State’s

custody and the State completely consumed the DNA sample. Given the lost

evidence and consumption of evidence issues, including the Scioto County

Sheriff’s Department loss of the hatchet, a knife, and a gun that Lopez

supposedly had with him, Peoples’ testimony may not necessarily be

considered as “overwhelming proof of defendant’s guilt.”

      {¶127} Lastly, statements were introduced in which Gerald

incriminated himself by admitting to Detective Conkel that he was present
Scioto App. No. 12CA3519                                                      84


and witnessed Steinhauer stab Lopez and Linkous set fire to the truck.

Further statements included his admission to being in the truck with the

group. Gerald specifically denied any knowledge of the hatchet and denied

hitting Lopez with the hatchet, although through Raymond Peoples’

testimony, Gerald’s DNA was on the handle of the hatchet. If this were the

end of the analysis, a reasonable person could find that these statements and

the expert’s testimony together showed “overwhelming proof of defendant’s

guilt.” However, Gerald also claimed ineffective assistance of counsel when

his counsel failed to file a motion to suppress his statements after he had

invoked his right to counsel.

      {¶128} “It is fundamental that once a suspect invokes his right to

counsel, all interrogation must cease.” State v. Colquitt, 188 Ohio App.3d

509, 2010-Ohio-2210, 936 N.E.2d 76, ¶12 (4th Dist.), citing State v. Turvey,

84 Ohio App.3d 724, 732, 618 N.E.2d 214 (4th Dist.1992); State v. Jobe, 6th

Dist. Lucas No. L–07–1413, 2009-Ohio-4066, ¶67. If the police proceed to

interrogate the suspect after he initiates communication, then a court must

determine whether the suspect validly waived his previously-invoked right

to counsel. Oregon v. Bradshaw, 462 U.S. 1039, 1044, 103 S.Ct. 2830, 77

L.Ed.2d 405 (1983); State v. Gapen, 104 Ohio St.3d 358, 2004-Ohio-6548,

819 N.E.2d 1047, ¶ 52. “[T]he burden [is] upon the prosecution to show that
Scioto App. No. 12CA3519                                                        85


subsequent events indicated a waiver of the Fifth Amendment right to have

counsel present during the interrogation.” Bradshaw at 1044. Such a waiver

must be knowing and intelligent and a court must find it to be so “ ‘under the

totality of the circumstances, including the necessary fact that the accused,

not the police, reopened the dialogue with the authorities.’ ” Bradshaw at

1046, quoting Edwards v. Arizona, 451 U.S. 477, 486, 101 S.Ct. 1880, 68

L.Ed.2d 378 (1981), fn. 9.

      {¶129} In the case sub judice, it is clear that Gerald invoked his right

to counsel. The transcript demonstrates that the following dialogue took

place between Gerald and Detective Conkel:

      ***

      “DEFENDANT: I want a lawyer.

      CONKEL:              Okay. That’s your choice.

      DEFENDANT:             I want a lawyer because I don’t feel like

                           anybody’s going to go to bat for me at all. You

                           guys are just going to charge me with some murder

                           I didn’t do.

      CONKEL:              Okay.

      DEFENDANT:           And lock me up and throw away the key. I mean, I

                           understand—
Scioto App. No. 12CA3519                                                     86


      CONKEL:              Okay. You want an attorney, so we’re going to

                           give you a chance to get an attorney.

      DEFENDANT:           Well, I’m just saying I understand how you guys

                           do things. You know, you’re saying I’m guilty, but

                           I’m not.

      CONKEL:              Well, I’m going to tell—what I’m going to tell you

                           is we’ve got eyewitnesses who can place you out

                           on 104, who can place you at the place where it

                           was burnt, and place you where the gas was

                           bought. Okay. I’m just—

      DEFENDANT:           But I didn’t buy gas. I bought cigarettes.

      CONKEL:              Right. Jimmy paid for the gas. I know that. Like I

                           said, you want an attorney. We’ll take you over to

                           jail. I’ll tell you what you’ll be charged with

                           tonight. It looks like it will be aggravated

                           murder—

      DEFENDANT:           Jesus Christ, you’re kidding me?

      CONKEL:              It’ll be tampering with evidence.

      DEFENDANT:           Tampering with evidence?

      CONKEL:              Abuse of a corpse.
Scioto App. No. 12CA3519                                                       87


      DEFENDANT:           What do you mean abuse of a corpse?

      CONKEL:              Those are all charges involved in the crimes that

                           were done tonight.

      DEFENDANT:           But I didn’t do none of those things.

      CONKEL:              Like I said, you—do you want to talk to me

                           without an attorney or do you want an attorney,

                           because I can hear your side of the story, but that’s

                           only if you want to talk to me. That’s totally up to

                           you.

      DEFENDANT:           But my side of the story—you’re going to hang me

                           out to dry.

      CONKEL:              Honey, I’m not hanging you out to dry.

      DEFENDANT:           I don’t understand.

      CONKEL:              I wasn’t there. I didn’t do this. I didn’t see

                           anything. I’m just telling you what the evidence

                           says, and I’m just telling you what we’ve got.

                           What we’ve seen. We’ve got people who places

                           you where the –where the vehicle was on fire,

                           which I already know Jimmy set it on fire.

                           Jimmy’s the one who set it on fire. He’s admitted
Scioto App. No. 12CA3519                                                      88


                           to that. Lit a rag, threw it in the truck. He’s—he’s

                           taking the blame for that. Okay. I’ve got witnesses

                           placing you there. I’ve got you at Kroger’s, and

                           I’ve got witnesses drove by that seen you on 104

                           where the incidents were taking place.

      DEFENDANT:           I didn’t kill the man.

      CONKEL:              It’s up to you—do you—do you want to continue-

                           do you want to talk to me without an attorney or

                           do you want me to take you on over? That’s your

                           choice, because you told me you wanted an

                           attorney, so I have to ask you.

      DEFENDANT:           Him and Thomas got into a fight in the truck and

                           he stabbed the living shit out of him.

      CONKEL:              Okay. Back me up from the beginning. How did

                           you guys end up over there?”

      ***

Gerald then proceeded to give a full statement to Detective Conkel.

      {¶130} In Oregon v. Bradshaw, supra, the United States Supreme

Court explained that inquiries or statements by the defendant relating to

routine incidents of the custodial relationship, such as requesting a drink of
Scioto App. No. 12CA3519                                                     89


water or requesting to use the telephone, are generally not deemed to have

initiated a conversation. Id. at 1045. On the other hand, a question regarding

what is going to happen next “evince[s] a willingness and a desire for a

generalized discussion about the investigation [and is] not merely a

necessary inquiry arising out of the incidents of the custodial relationship.”

Id. at 1045-1046. In this case, the questioning continued after Gerald

invoked his right to counsel; the issue then is who reopened the dialogue,

Gerald or Detective Conkel? Viewing the quoted dialogue, the statements

made by Gerald after he asked for a lawyer do not fit squarely under

“routine incidents” nor does he ask, “What is going to happen next?”

      {¶131} Since the right to counsel as guaranteed by the United States

Constitution and the Ohio Constitution, is a cornerstone of our criminal

justice system, the issue of whether Gerald’s Fifth Amendment right to

counsel was waived must be scrutinized. After Gerald invoked his right to

counsel, Detective Conkel did not stop the interrogation. It appears that

Detective Conkel is an extremely skilled interviewer that knows how to keep

the interviewee speaking. After Gerald requested a lawyer, Detective

Conkel answered him with an “Okay. That’s your choice.” However, she

then continued to tell him about evidence that the State already had against

him. She also continued the dialogue by telling Gerald about the particular
Scioto App. No. 12CA3519                                                       90


charges with which he would be charged such as aggravated murder,

tampering with evidence, and abuse of a corpse. Being experienced and

trained in interviewing, Detective Conkel’s interviewing techniques were

designed to elicit a response from Gerald. Gerald then responded by

wanting to “tell his side of the story.” Keeping in mind that the burden is on

the prosecution to show that subsequent events indicated a waiver of the

Fifth Amendment right to have counsel present during interrrogation, I

would find that Gerald did not reopen the dialogue. The dialogue never

stopped as it should have once Gerald requested an attorney.

      {¶132} Gerald’s assignment of error is couched in terms of ineffective

assistance of counsel. To establish constitutionally ineffective assistance of

counsel, a defendant must show (1) that his counsel's performance was

deficient and (2) that the deficient performance prejudiced the defense and

deprived him of a fair trial. Strickland v. Washington, 466 U.S. 668, 687,

104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); see also State v. Issa, 93 Ohio St.3d

49, 67, 752 N.E.2d 904 (2001); State v. Goff, 82 Ohio St.3d 123, 139, 694

N.E.2d 916 (1998).

      {¶133} Even being cognizant of trial counsel’s possible strategies in

not filing a motion to suppress, I would find that, in this particular case,

Gerald’s trial counsel’s performance was deficient by failing to file the
Scioto App. No. 12CA3519                                                         91


motion to suppress his statements since Gerald had invoked the right to

counsel without waiving that right. Gerald must next show that, but for the

alleged errors, the result of the proceeding would have been different.

      {¶134} “The cumulative-error doctrine that Gerald argues in his

assignment of error VIII should then be considered. The cumulative error

doctrine states that a conviction will be reversed if the cumulative effect of

all the errors in a trial deprive a defendant of the constitutional right to a fair

trial, even though each alleged instance of error may not individually

constitute cause for reversal.” State v. Mockbee, 2013-Ohio-5504, 5 N.E.3d

50, ¶43 (4th Dist.), citing State v. Garner, 74 Ohio St.3d 49, 64, 656 N.E.2d

623 (1995); see also State v. Jackson, 4th Dist. Pickaway No. 11CA20,

2012-Ohio-6276, ¶51. Viewing the trial as a whole, and considering that a

Confrontation Clause violation occurred when the court allowed the jury to

hear the statements of the co-defendants without Gerald being able to cross-

examine the co-defendants; along with the fact that Gerald’s Fifth

Amendment right to counsel was violated; and the fact that the hatchet,

knife, and a gun were lost during the case, I would find that the cumulative

error doctrine is applicable in this case.

      {¶135} Going back full circle to the harmless error test, if we do not

consider the testimony of Detective Conkel where she quotes Gerald’s co-
Scioto App. No. 12CA3519                                                         92


defendants in violation of the Confrontation Clause; and Raymond Peoples’

testimony is considered in light of the lost hatchet; and if Gerald’s statement

is not considered given his Fifth Amendment right to counsel, then the trier

of fact is left with the inmate, Steven Drummond’s testimony to find Gerald

guilty beyond a reasonable doubt. It is difficult to find that the errors were

harmless in this case. After considering the entire record and the

constitutional violations, I would sustain Gerald’s Assignments of Error IV,

V with respect to the failure to file the motion to suppress and VIII. I would

find all other assignments of error moot. I would reverse and remand the

case for a new trial.
Scioto App. No. 12CA3519                                                         93


                            JUDGMENT ENTRY

      It is ordered that the JUDGMENT BE AFFIRMED and costs be
assessed to Appellant.

      The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing
the Scioto County Common Pleas Court to carry this judgment into
execution.

       IF A STAY OF EXECUTION OF SENTENCE AND RELEASE
UPON BAIL HAS BEEN PREVIOUSLY GRANTED BY THE TRIAL
COURT OR THIS COURT, it is temporarily continued for a period not to
exceed sixty days upon the bail previously posted. The purpose of a
continued stay is to allow Appellant to file with the Supreme Court of Ohio
an application for a stay during the pendency of proceedings in that court. If
a stay is continued by this entry, it will terminate at the earlier of the
expiration of the sixty day period, or the failure of the Appellant to file a
notice of appeal with the Supreme Court of Ohio in the forty-five day appeal
period pursuant to Rule II, Sec. 2 of the Rules of Practice of the Supreme
Court of Ohio. Additionally, if the Supreme Court of Ohio dismisses the
appeal prior to expiration of sixty days, the stay will terminate as of the date
of such dismissal.

      A certified copy of this entry shall constitute the mandate pursuant to
Rule 27 of the Rules of Appellate Procedure.

Harsha, J.: Concurs with Concurring Opinion.
Hoover, J: Dissents with Dissenting Opinion.

                                  For the Court,

                           BY: ___________________________________
                               Matthew W. McFarland, Judge

                              NOTICE TO COUNSEL
        Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing with
the clerk.